Exhibit 10.1

EXECUTION COPY

 

 

 

$3,500,000,000

CREDIT AGREEMENT

dated as of May 23, 2018

among

EMERSON ELECTRIC CO.,

THE SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS AND LC ISSUERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as the Agent,

and

CITIBANK, N.A.,

as Syndication Agent

 

 

 

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article 1. DEFINITIONS

     1  

Section 1.01

  Definitions      1  

Section 1.02

  Accounting Terms and Determinations      21  

Section 1.03

  Types of Advances      21  

Article 2. THE CREDITS

     22  

Section 2.01

  The Facility      22  

Section 2.02

  Ratable Advances      23  

Section 2.03

  Determination of Dollar Amounts; Required Payments      25  

Section 2.04

  Swing Line Loans      26  

Section 2.05

  Competitive Bid Advances      27  

Section 2.06

  Facility Fee; Reductions in Aggregate Commitment      30  

Section 2.07

  Minimum Amount of Each Advance      31  

Section 2.08

  Optional Principal Payments      31  

Section 2.09

  Changes in Interest Rate, etc.      31  

Section 2.10

  Rates Applicable After Default      32  

Section 2.11

  Method of Payment      32  

Section 2.12

  [Reserved]      33  

Section 2.13

  Noteless Agreement; Evidence of Indebtedness      33  

Section 2.14

  Telephonic Notices      34  

Section 2.15

  Interest Payment Dates; Interest and Fee Basis      34  

Section 2.16

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      34  

Section 2.17

  Regulation D Compensation      35  

Section 2.18

  Non-Receipt of Funds by the Agent      35  

Section 2.19

  Facility LCs      35  

Section 2.20

  Market Disruption      40  

Section 2.21

  Judgment Currency      41  

Section 2.22

  Funding Indemnification      41  

Section 2.23

  Defaulting Lenders      42  

Section 2.24

  Designation of Subsidiary Borrowers      43  

Section 2.25

  Extension of Facility Termination Date      44  

Article 3. CONDITIONS

     46  

Section 3.01

  Effectiveness      46  

Section 3.02

  Each Credit Extension      47  

Section 3.03

  Designation of a Subsidiary Borrower      47  

Article 4. REPRESENTATIONS AND WARRANTIES

     48  

Section 4.01

  Corporate Existence and Power      48  

 

i



--------------------------------------------------------------------------------

Section 4.02

  Corporate and Governmental Authorization; No Contravention      48  

Section 4.03

  Binding Effect      48  

Section 4.04

  Financial Information      48  

Section 4.05

  Litigation      49  

Section 4.06

  Compliance with ERISA      49  

Section 4.07

  Environmental Matters      49  

Section 4.08

  Taxes      49  

Section 4.09

  Subsidiaries      50  

Section 4.10

  Regulatory Restrictions on Advance      50  

Section 4.11

  Full Disclosure      50  

Section 4.12

  Sanctions and Anti-Corruption Laws      50  

Section 4.13

  EEA Financial Institutions      50  

Article 5. COVENANTS

     50  

Section 5.01

  Information      50  

Section 5.02

  Payment of Obligations      52  

Section 5.03

  Maintenance of Property; Insurance      52  

Section 5.04

  Maintenance of Existence      52  

Section 5.05

  Compliance with Laws      52  

Section 5.06

  Mergers and Sales of Assets      52  

Section 5.07

  Use of Proceeds      53  

Section 5.08

  Negative Pledge      53  

Section 5.09

  Sanctions      54  

Article 6. DEFAULTS

     54  

Section 6.01

  Events of Default      54  

Section 6.02

  Notice of Default      56  

Section 6.03

  Acceleration; Facility LC Collateral Account      56  

Article 7. THE AGENT

     57  

Section 7.01

  Appointment and Authorization      57  

Section 7.02

  Agent and Affiliates      57  

Section 7.03

  Action by Agent      57  

Section 7.04

  Consultation with Experts; Reliance      57  

Section 7.05

  Liability of Agent      57  

Section 7.06

  Indemnification      58  

Section 7.07

  Sub-Agents and Affiliates      58  

Section 7.08

  Credit Decision      58  

Section 7.09

  Successor Agent      58  

Section 7.10

  Agent’s Fees      59  

Section 7.11

  Arranger; Bookrunner; Syndication Agent; Documentation Agent; Senior Managing
Agent      59  

 

ii



--------------------------------------------------------------------------------

Article 8. CHANGE IN CIRCUMSTANCES

     59  

Section 8.01

  Basis for Determining Interest Rate Inadequate or Unfair; Alternate Rate of
Interest      59  

Section 8.02

  Illegality      60  

Section 8.03

  Increased Cost      61  

Section 8.04

  Taxes      62  

Section 8.05

  Base Rate Loans Substituted for Affected Eurocurrency Loans      66  

Section 8.06

  Mitigation of Obligations      66  

Article 9. MISCELLANEOUS

     67  

Section 9.01

  Notices; Electronic Communications      67  

Section 9.02

  No Waivers      68  

Section 9.03

  Expenses; Indemnification      68  

Section 9.04

  Sharing of Set-Offs      69  

Section 9.05

  Amendments and Waivers      69  

Section 9.06

  Successors and Assigns      70  

Section 9.07

  Designated Lenders      72  

Section 9.08

  Collateral      73  

Section 9.09

  Confidentiality      73  

Section 9.10

  USA PATRIOT ACT NOTIFICATION      74  

Section 9.11

  Governing Law; Submission to Jurisdiction      75  

Section 9.12

  Waiver of Jury Trial      75  

Section 9.13

  Counterparts; Integration      75  

Section 9.14

  No Fiduciary Duty      75  

Section 9.15

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      76  

Section 9.16

  Service of Process      77  

Article 10. COMPANY GUARANTEE

     77  

 

SCHEDULES:   

Pricing Schedule

  

Schedule 1.1(a)

   Commitments

Schedule 1.1(b)

   Eurocurrency Payment Offices EXHIBITS:   

EXHIBIT A-1

   Ratable Note

EXHIBIT A-2

   Swing Line Note

EXHIBIT A-3

   Competitive Bid Note

EXHIBIT B

   Opinion of In-House Counsel for the Company

EXHIBIT C

   Opinion of Special Counsel for the Company

EXHIBIT D

   Assignment and Assumption Agreement

 

iii



--------------------------------------------------------------------------------

EXHIBIT E

   Designation Agreement

EXHIBIT F

   Competitive Bid Quote Request

EXHIBIT G

   Initiative for Competitive Bid Quotes

EXHIBIT H

   Competitive Bid Quotes

EXHIBIT I-1

   U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal; Income Tax Purposes

EXHIBIT I-2

   U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal; Income Tax Purposes

EXHIBIT I-3

   U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal; Income Tax Purposes

EXHIBIT I-4

   U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal; Income Tax Purposes

EXHIBIT J-1

   Borrowing Subsidiary Agreement

EXHIBIT J-2

   Borrowing Subsidiary Termination

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 23, 2018, is by and among EMERSON
ELECTRIC CO., the SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS, the LC ISSUERS and JPMORGAN CHASE BANK, N.A., as Agent. The parties
hereto agree as follows:

RECITALS:

A. The Borrowers have requested the Lenders and the LC Issuers to make financial
accommodations to them in the aggregate principal amount of $3,500,000,000; and

B. The Lenders and the LC Issuers are willing to extend such financial
accommodations on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Lenders, the LC
Issuers and the Agent hereby agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/10,000 of 1%) offered by such Lender and
accepted by the applicable Borrower pursuant to Section 2.05.

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the applicable Borrower at the same time in the same Agreed Currency and for the
same Absolute Rate Interest Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.05.

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than 7 and not more than 180 days commencing on a Business
Day selected by the applicable Borrower pursuant to this Agreement; provided,
however, that (a) if an Absolute Rate Interest Period would otherwise end on a
day which is not a Business Day, such Absolute Rate Interest Period shall,
subject to clause (b) below, end on the next succeeding Business Day and (b) any
Absolute Rate Interest Period which would otherwise end after the Facility
Termination Date shall end on the Facility Termination Date.

“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.



--------------------------------------------------------------------------------

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.25(d).

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.

“Advance” means a Ratable Advance or a Competitive Bid Advance.

“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity.

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time, after giving effect to any
increases or permanent reductions in the Commitments pursuant to the terms
hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate amount
of the Outstanding Credit Exposures of all the Lenders.

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Japanese Yen and Euros, and
(c) any other Eligible Currency which the Company requests the Agent to include
as an Agreed Currency hereunder and which is reasonably acceptable to all of the
Lenders. For the purposes of this definition, each of the specific currencies
referred to in clause (b), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Japanese Yen” means the lawful currency of Japan.

“Agreement” means this Credit Agreement, together with all exhibits and
schedules hereto, as may be amended, restated, supplemented or otherwise
modified from time to time pursuant to the terms hereof.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the sum of (a) the highest of (i) the Prime Rate for such day, (ii) the sum of
the NYFRB Rate for such day plus  1⁄2% per annum and (iii) the Eurocurrency
Reference Rate for a one month interest period in Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurocurrency Reference Rate for
any day shall be based upon the Screen Rate (or if the Screen Rate is not
available for such one month interest period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day, plus (b) the Applicable
Margin. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurocurrency Reference Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Reference Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 8.01 hereof,
then clause (a) of this definition of Alternate Base Rate shall be the greater
of clauses (i) and (ii) above and shall be determined without reference to
clause (iii) above. For the avoidance of doubt, if the rate pursuant to clause
(a) of this definition of Alternate Base Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its Base Rate Loans, its Domestic Lending Office, (b) in the case of its
Eurocurrency Ratable Loans, its Eurocurrency Lending Office and (c) in the case
of its Competitive Bid Loans, its Competitive Bid Lending Office.

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurocurrency Ratable Loan, or with respect to the Facility Fees payable
hereunder, as the case may be, the applicable rate per annum set forth on the
Pricing Schedule under the caption “Base Rate Spread”, “Eurocurrency Spread” or
“Facility Fee Rate”, as the case may be, based upon the Index Debt Rating on
such date.

“Approved Jurisdictions” means the United States, the Netherlands, the Republic
of Ireland and the United Kingdom.

“Approximate Equivalent Amount” of any currency on any date with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on, or as of, such date, rounded up to the nearest
amount of such currency as reasonably determined by the Agent or a Lender, as
applicable, from time to time.

“Assignee” has the meaning set forth in Section 9.06(c).

“Authorized Officer” means the Chief Executive Officer, the Treasurer or the
Chief Financial Officer of the Company.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment at
such time minus the Aggregate Outstanding Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority unless such ownership interest results in or provides such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” means a borrowing of Base Rate Loans hereunder (a) made by
the Lenders on the same Borrowing Date, or (b) into which Eurocurrency Ratable
Loans are converted by the Lenders on the same date of conversion of Base Rate
Loans, and consisting, in either case, of the aggregate amount of the several
Base Rate Loans in the same Agreed Currency.

“Base Rate Loan” means a Loan made pursuant to Section 2.02 which bears interest
at the Alternate Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R.§1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means the Company or any Subsidiary Borrower.

“Borrowing Date” means a date on which an Advance or a Swing Line Loan is made
hereunder.

“Borrowing Notice” means a Competitive Bid Borrowing Notice, a Ratable Borrowing
Notice or a Swing Line Borrowing Notice, as the context may require.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1 hereto.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2 hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with Eurocurrency
Advances, the term “Business Day” shall also exclude any day on which banks are
generally not open in London for the conduct of substantially all of their
commercial lending activities and, in the case of Eurocurrency Advance
denominated in Euros, “Business Day” shall also exclude any day on which the
TARGET2 payment system is not open for the settlement of payment in Euros and
(b) when used in relation to any funding, disbursement, settlement or payment in
a currency other than Dollars or Euros, the term “Business Day” shall also
exclude any day on which banks are not open for foreign exchange business in the
principal financial center of the country of such currency.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any LC Issuer (or, for purposes of
Section 8.03, by any lending office of such Lender or by such Lender’s or such
LC Issuer’s

 

4



--------------------------------------------------------------------------------

holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Citibank” means Citibank, N.A., in its individual capacity, and its successors.

“Collateral Shortfall Amount” is defined in Section 6.03.

“Commitment” means, for each Lender, the obligation of such Lender to make
Ratable Loans and to refund or participate in Swing Line Loans and Facility LCs
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule 1.1(a) hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 9.06(c) or as otherwise modified from
time to time pursuant to the terms hereof.

“Company” means Emerson Electric Co., a Missouri corporation, and its
successors.

“Company’s 2017 Form 10-K” means the Company’s annual report on Form 10-K for
fiscal year 2017, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.

“Competitive Bid Advance” means an Absolute Rate Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.

“Competitive Bid Borrowing Notice” is defined in Section 2.05.6.

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Agent; provided, that any Lender may from time to time by notice
to the Company and the Agent designate separate Competitive Bid Lending Offices
for its Eurocurrency Bid Rate Loans, on the one hand, and its Absolute Rate
Loans, on the other hand, in which case all references herein to the Competitive
Bid Lending Office of such Lender shall be deemed to refer to either or both of
such offices, as the context may require.

“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.

“Competitive Bid Margin” means the margin above or below the applicable
Eurocurrency Reference Rate offered for a Eurocurrency Bid Rate Loan, expressed
as a percentage (rounded to the nearest 1/10,000 of 1%) to be added or
subtracted from such Eurocurrency Reference Rate.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.13(d) to evidence its Competitive Bid Loans
substantially in the form of Exhibit A-3 hereto.

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit H hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.05.4.

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit F hereto completed and delivered by the
applicable Borrower to the Agent in accordance with Section 2.05.2.

“Computation Date” is defined in Section 2.03.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Total Assets” means, at any date, the total assets of the Company
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” is defined in Section 2.02.4.

“Credit Extension” means the making of an Advance or a Swing Line Loan or the
issuance of a Facility LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or a Swing Line
Loan or the issuance date for a Facility LC.

“Credit Party” means the Agent, each LC Issuer, each Swing Line Lender or any
other Lender.

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles, (e) all non-contingent obligations
(and, for purposes of Section 5.08 and the definition of Material Debt, all
contingent obligations) of such Person to

 

6



--------------------------------------------------------------------------------

reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person
and (g) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by a Specified Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Specified Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Agent, or (d) has, or has a Parent which has, become the subject of
(i) a Bankruptcy Event or (ii) a Bail-In Action.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit
default swap, credit default insurance or any other similar transaction
(including any option with respect to any of the foregoing transactions) or any
combination of the foregoing transactions.

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

“Dollar Amount” means, with respect to any currency at any date, (a) if such
currency is Dollars, the amount of such currency or (b) otherwise, the
equivalent in Dollars of such amount,

 

7



--------------------------------------------------------------------------------

determined by the Agent pursuant to Section 2.03 using the Exchange Rate with
respect to such Agreed Currency at the time in effect under the provisions of
such Section.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (iii) in the determination of the Agent, an Equivalent Amount of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article 2.

Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s.

 

8



--------------------------------------------------------------------------------

“Eligible Subsidiary” means (i) any Subsidiary organized under the laws of an
Approved Jurisdiction and (ii) any Subsidiary that is not organized under the
laws of an Approved Jurisdiction and is approved from time to time by the Agent
and each of the Lenders (such approval not to be unreasonably withheld,
conditioned or delayed).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate, on the date on or as of which such
amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and/or “EUR” means the single currency unit of the Participating Member
States.

“Eurocurrency Advance” means a Eurocurrency Ratable Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.

“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.05.

“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Loan made
by a given Lender for the relevant Eurocurrency Interest Period, the sum of
(a) the Eurocurrency Reference Rate applicable to such Interest Period, plus
(b) the Competitive Bid Margin offered by such Lender and accepted by the
applicable Borrower.

“Eurocurrency Bid Rate Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Eurocurrency Bid Rate Loans made by some or all
of the Lenders to the applicable Borrower at the same time in the same Agreed
Currency and for the same Eurocurrency Interest Period.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Bid Rate Loan” means a Loan which bears interest at a Eurocurrency
Bid Rate.

“Eurocurrency Interest Period” means, with respect to a Eurocurrency Advance, a
period of one, two, three or six months commencing on a Business Day selected by
the applicable Borrower in a Borrowing Notice or a Conversion/Continuation
Notice and ending on the day which corresponds numerically to such date one,
two, three or six months thereafter, as such Borrower may elect in such notice;
provided, however, that (a) if the first day of such Interest Period is the last
Business Day of a calendar month or if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Eurocurrency Interest Period shall, subject to clause (c) below, end on the last
Business Day of such next, second, third or sixth succeeding month, (b) if a
Eurocurrency Interest Period would otherwise end on a day which is not a
Business Day, such Eurocurrency Interest Period shall, subject to clause
(c) below, end on the next succeeding Business Day unless said next succeeding
Business Day falls in a new calendar month, in which case such Eurocurrency
Interest Period shall end on the immediately preceding Business Day and (c) any
Eurocurrency Interest Period which would otherwise end after the Facility
Termination Date shall end on the Facility Termination Date.

“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by notice to the Company
and the Agent.

“Eurocurrency Loan” means a Eurocurrency Ratable Loan or a Eurocurrency Bid Rate
Loan, or both, as the context may require.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency on Schedule
1.1(b) hereto or such other office, branch, affiliate or correspondent bank of
the Agent as it may from time to time specify to the Company and each Lender as
its Eurocurrency Payment Office.

“Eurocurrency Ratable Advance” means a borrowing hereunder (a) made by the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Eurocurrency Ratable Loans in the same
Agreed Currency and for the same Eurocurrency Interest Period.

“Eurocurrency Ratable Loan” means a loan requested by the applicable Borrower
and made pursuant to Section 2.02 which bears interest at a Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Ratable Advance for
the relevant Eurocurrency Interest Period, the sum of (a) the Eurocurrency
Reference Rate applicable to such Eurocurrency Interest Period, plus (b) the
Applicable Margin.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
and for any applicable Eurocurrency Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for the applicable currency for
a period equal in length to such Interest Period as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be agreed by the
Agent and the Company from time to time (the “Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Eurocurrency Interest
Period; provided that, if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; and provided further
that if a Screen Rate shall not be available at the applicable time for a period
equal in length to such Eurocurrency Interest Period, then the Eurocurrency
Reference Rate shall be the Interpolated Rate at such time.

“Eurocurrency Swing Line Rate” means the sum of (i) the percentage rate per
annum which is equal to the rate (rounded upwards to six decimal places) at
which overnight deposits in Euro in an amount approximately equal to the amount
with respect to which such rate is being determined would be offered by the
applicable Swing Line Lender as of 11:00 a.m., London time, on the day of the
proposed Swing Line Loan in the London interbank market for Euro to major banks
in such market; provided that, if such rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement plus (ii) the
Applicable Margin for Eurocurrency Ratable Advances.

“Event of Default” has the meaning set forth in Section 6.01.

“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any currency other than Dollars, the rate at which such currency may be
exchanged into Dollars at 11:00 a.m. London time on such day on the Reuters
Currency pages, if available, for such currency. In the event that such rate
does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Agent and the Company, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent may use any commercially reasonable method it deems
appropriate to determine such rate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the

 

11



--------------------------------------------------------------------------------

Company under Section 8.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 8.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 8.04(g) and (d) any withholding Taxes imposed under
FATCA.

“Existing Agreement” means the $3,500,000,000 Credit Agreement, dated as of
April 30, 2014, among the Company, the financial institutions party thereto and
JPMCB, as Agent.

“Extended Facility Termination Date” has the meaning assigned to such term in
Section 2.25(a).

“Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Extension Availability Period” means the period beginning on the Effective Date
and ending on the five year anniversary thereof.

“Extension Date” means the date upon which the conditions precedent to the
effectiveness of an extension of the Facility Termination Date set forth in
Section 2.25(f) have been satisfied.

“Facility Fee” is defined in Section 2.06.

“Facility LC” is defined in Section 2.19.1.

“Facility LC Application” is defined in Section 2.19.3.

“Facility LC Collateral Account” is defined in Section 2.19.11.

“Facility Termination Date” means May 23, 2023, as extended (in the case of each
Lender consenting thereto pursuant to Section 2.25, or any earlier date on which
the Aggregate Commitment is reduced to zero pursuant to Section 2.06 or
terminated pursuant to Section 6.03, or, if any such day is not a Business Day,
then the next preceding Business Day.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

“Fixed Rate” means any Eurocurrency Rate, any Eurocurrency Bid Rate or any
Absolute Rate.

“Fixed Rate Advance” means an Absolute Rate Advance, a Eurocurrency Bid Rate
Advance, a Eurocurrency Ratable Advance, or any or all of the foregoing, as the
context may require.

“Fixed Rate Loan” means an Absolute Rate Loan, a Eurocurrency Bid Rate Loan, a
Eurocurrency Ratable Loan, or any or all of the foregoing, as the context may
require

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the holder of such Debt of the payment thereof
or to protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

“Guaranteed Obligations” is defined in Article 10.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

13



--------------------------------------------------------------------------------

“Index Debt” means the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Company.

“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Company. For
purposes of the foregoing, (i) if either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating for the Index Debt in the lowest level in
the Pricing Schedule; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
levels set forth in the Pricing Schedule, the Applicable Margin shall be based
on the higher of the two ratings unless the ratings differ by more than one
level, in which case the governing rating shall be the rating next below the
higher of the two; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Agent shall negotiate in good
faith the terms of an amendment to this definition to reflect such changed
rating system or the non-availability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Interpolated Rate” means, at any time, for any Eurocurrency Interest Period,
the rate per annum determined by the Agent to be equal to the rate that results
from interpolating on a linear basis between: (a) the applicable Screen Rate for
the longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the impacted Eurocurrency Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
such Screen Rate is available for the applicable currency) that exceeds the
impacted Eurocurrency Interest Period, in each case, at such time; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit G hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.05.3.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the International Chamber of Commerce Publication
No. 590 (or such later version thereof as may be in effect at the time of
issuance).

 

14



--------------------------------------------------------------------------------

“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

“LC Commitment” means the obligation of each LC Issuer to issue Facility LCs in
accordance with Section 2.19.1 up to a maximum aggregate amount of outstanding
LC Obligations of $200,000,000. As of the Effective Date (a) the LC Commitment
of JPMCB is $100,000,000 and (b) the LC Commitment of Citibank is $100,000,000.

“LC Fee” is defined in Section 2.19.4.

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB), Citibank (or any subsidiary or affiliate of Citibank designated by
Citibank), or any other Lender that agrees to be an issuer of Facility LCs
hereunder, as selected by the applicable Borrower from time to time, in its
capacity as an issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.19.5.

“Lender” means each Person listed and identified as such on the signature pages
of this Agreement, each Assignee which becomes a Lender pursuant to Section 8.06
or 9.06(c), and their respective successors. Unless otherwise specified or the
context requires otherwise, the term “Lenders” includes the Swing Line Lenders.

“Lender Notice Date” has the meaning assigned to such term in Section 2.25(b).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means, (a) with respect to any Lender, any Ratable Loan made by such
Lender pursuant to Section 2.02 (or any conversion or continuation thereof) or
Competitive Bid Loan made by such Lender pursuant to Section 2.05 and, (b) with
respect to any Swing Line Lender, any Swing Line Loan made by it pursuant to
Section 2.04.

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.13, the Facility LC Applications, each Borrowing Subsidiary Agreement
and each Borrowing Subsidiary Termination.

“Material Adverse Effect” means (a) a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, or (b) a material adverse effect on the
rights and remedies of the Lenders under this Agreement and any Notes.

 

15



--------------------------------------------------------------------------------

“Material Debt” means Debt (other than obligations arising under this Agreement
or any Note) of the Company and/or one or more of its Significant Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal or face amount exceeding $200,000,000.

“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $200,000,000.

“Modify” and “Modification” are defined in Section 2.19.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes contributions by any Person that was a member of the ERISA Group at the
time of such contributions or accruals but which ceased to be a member of the
ERISA Group during such five year period.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Notes” means, collectively, all of the Competitive Bid Notes, Ratable Notes and
Swing Line Notes which may be issued hereunder, and “Note” means any one of the
Notes.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnifications and other obligations of the Borrowers to the
Lenders or to any Lender, the Agent or any indemnified party arising under this
Agreement, any Note, the Facility LC Applications or any other Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

16



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to
Section 8.06).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Ratable Loans and Competitive Bid
Loans outstanding at such time, plus (b) an amount equal to its Pro Rata Share
of the aggregate principal amount of Swing Line Loans outstanding at such time,
plus (c) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning set forth in Section 9.06(b).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.

“Participant Register” has the meaning set forth in Section 9.06(b).

“Patriot Act” has the meaning assigned to such term in Section 9.10.

“Payment Date” means each March 31, June 30, September 30 and December 31.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any

 

17



--------------------------------------------------------------------------------

member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Pricing Schedule” means the Schedule attached hereto and identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors of the Federal Reserve System in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Agent) or any similar release by the Board of Governors of the Federal
Reserve System (as determined by the Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, that for the purposes of determining a
Swing Line Lender’s Pro Rata Share of the Swing Line Commitment (but not any
Swing Line Obligations) pursuant to Section 2.04, “Pro Rata Share” means, with
respect to a Swing Line Lender, a portion equal to a fraction the numerator of
which is such Swing Line Lender’s Swing Line Commitment and the denominator of
which is the aggregate Swing Line Commitments of all Swing Line Lenders;
provided further, that pursuant to, and as provided in, Section 2.23 for so long
as a Defaulting Lender shall exist, “Pro Rata Share” shall be calculated
disregarding any Defaulting Lender’s Commitment.

“Quotation Day” means, with respect to any Eurocurrency Advance and any
Eurocurrency Interest Period, (i) if the currency is Euro, the day two TARGET
Days before the first day of such Eurocurrency Interest Period, (ii) if the
currency is British Pounds Sterling, the first day of such Eurocurrency Interest
Period and (iii) for any other currency, the day two Business Days prior to the
commencement of such Eurocurrency Interest period (or such day as the Agent
shall reasonably determine is the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Eurocurrency Advance for delivery on the first day of such
Eurocurrency Interest Period).

“Ratable Advance” means a Base Rate Advance or a Eurocurrency Ratable Advance.

“Ratable Borrowing Notice” is defined in Section 2.02.3.

“Ratable Loan” means a Base Rate Loan or a Eurocurrency Ratable Loan.

“Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.13(d) to evidence its Ratable Loans in substantially the
form of Exhibit A-1 hereto.

“Recipient” means (a) the Agent, (b) any Lender and (c) any LC Issuer, as
applicable.

 

18



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligations” means, at any time, all obligations of the Borrowers
under Section 2.19.6 to reimburse the LC Issuers for amounts paid by the LC
Issuers in respect of any one or more drawings under Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

“Required Lenders” means at any time, subject to Section 2.23(b), Lenders in the
aggregate having more than 50% of the Aggregate Commitment or, if the Aggregate
Commitment shall have been terminated, Lenders in the aggregate holding more
than 50% of the Aggregate Outstanding Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country or territory that is the subject of
comprehensive territorial Sanctions (currently, Crimea, Cuba, Iran, North Korea,
and Syria).

“Sanctions” means any sanctions and embargos issued or administered by any
authority in the United Nations, the European Union, Switzerland (e.g. the State
Secretariat for Economic Affairs of Switzerland and/or the Directorate of Public
International Law), or the United States of America (e.g. OFAC).

“Screen Rate” has the meaning set forth in the definition of Eurocurrency
Reference Rate.

“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.

“Significant Subsidiary” means at any time (i) any Subsidiary Borrower and
(ii) a Subsidiary of the Company which as of such time meets the definition of a
“significant subsidiary” contained as of the Effective Date in Regulation S-X of
the Securities and Exchange Commission.

“Specified Party” means the Agent, any LC Issuer, any Swing Line Lender or any
other Lender.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

19



--------------------------------------------------------------------------------

“Subsidiary Borrower” means any Eligible Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.24 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

“Swing Line Borrowing Notice” is defined in Section 2.04.2.

“Swing Line Commitment” means the obligation of the Swing Line Lenders to make
Swing Line Loans up to a maximum aggregate principal amount of €100,000,000 at
any one time outstanding. As of the Effective Date (a) the Swing Line Commitment
of JPMCB is €50,000,000 and (b) the Swing Line Commitment of Citibank is
€50,000,000.

“Swing Line Lender” means each of JPMCB, Citibank and each other Lender which
may succeed to any of their rights and obligations as Swing Line Lenders
pursuant to the terms of this Agreement.

“Swing Line Loan” means a Loan made available to the applicable Borrower by a
Swing Line Lender pursuant to Section 2.04.

“Swing Line Note” means any promissory note issued at the request of a Swing
Line Lender pursuant to Section 2.13(d) to evidence its Swing Line Loans
substantially in the form of Exhibit A-2 hereto.

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be its Pro Rata Share of the total Swing Line
Obligations at such time.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Agent to
be a suitable replacement) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance, an
Absolute Rate Advance, a Eurocurrency Bid Rate Advance or a Eurocurrency Ratable
Advance.

“UCP” means, with respect to any Facility LC, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

20



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 8.04.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes agreed to by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Agent that the Company wishes to amend any
covenant in Article 5 to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent notifies the Company that the Required Lenders wish to amend Article 5 for
such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of generally accepted accounting principles in effect
immediately before the relevant change in generally accepted accounting
principles became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Required
Lenders.

Section 1.03 Types of Advances. The term “Advance” denotes the aggregation of
Loans of one or more Lenders made or to be made to the applicable Borrower
pursuant to Article 2 on a single date in a single Agreed Currency and for a
single initial Interest Period. Advances are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Advance
(e.g., a “Fixed Rate Advance” is a Eurocurrency Ratable Advance, a Eurocurrency
Bid Rate Advance or an Absolute Rate Advance) or by reference to the provisions
of u under which participation therein is determined (i.e., a “Ratable Advance”
is an Advance under Section 2.02 in which all Lenders participate in proportion
to their Commitments, while a “Competitive Bid Advance” is an Advance under
Section 2.05 in which the Lenders participants are determined on the basis of
their bids in accordance therewith).

 

21



--------------------------------------------------------------------------------

ARTICLE 2.

THE CREDITS

Section 2.01 The Facility.

2.01.1 Description of Facility. The Lenders hereby establish in favor of the
Borrowers a revolving credit facility pursuant to which, and upon the terms and
subject to the conditions herein set forth:

(a) each Lender severally agrees to make Ratable Loans to the Borrowers in
accordance with Section 2.02;

(b) each Lender severally agrees to participate in Facility LCs issued upon the
request of the Borrowers, and each LC Issuer severally agrees to issue Facility
LCs hereunder in accordance with Section 2.19;

(c) each Swing Line Lender severally agrees to make Swing Line Loans to the
Borrowers in accordance with Section 2.04; and

(d) each Lender may, in its sole discretion, make bids to make Competitive Bid
Loans to the Borrowers in accordance with Section 2.05.

Each Lender at its option may make any Advance by causing any domestic or
foreign branch or Affiliate of such Lender to make such Advance (and in the case
of an Affiliate, the provisions of Sections 2.22, 8.01, 8.03 and 8.04 shall
apply to such Affiliate to the same extent as to such Lender; provided that no
such branch or Affiliate of a Lender shall be entitled to any amounts payable
under such Sections solely in respect of increased costs resulting from such
Lender’s exercise of such option and existing at the time of such Lender’s
exercise of such option); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Advance in
accordance with the terms of this Agreement.

2.01.2 Amount of Facility; Increase of Aggregate Commitment. The Company may, at
its option, on one or more occasions, at any time on or prior to the Facility
Termination Date, seek to increase the Aggregate Commitment by up to an
aggregate amount which is no greater than $1,000,000,000 upon at least three
(3) Business Days’ prior notice to the Agent, which notice shall specify the
amount of any such increase (which shall be in an amount not less than
$50,000,000) and shall be delivered at a time when no Default has occurred and
is continuing. The Company may, after giving such notice, offer all or any
portion of the increase in the Aggregate Commitment on either a ratable basis to
the Lenders or a non pro-rata basis to one or more Lenders and/or to other banks
or entities reasonably acceptable to the Agent (any Person that accepts such
offer, whether or not a Lender at such time, an “Increasing Lender”, and any
Increasing Lender that is not a Lender at the time of such acceptance, a “New
Lender”). Any Lender may, in its sole discretion, accept or reject any offer
from the Company to increase its Commitment. No increase in the Aggregate
Commitment shall become effective until each

 

22



--------------------------------------------------------------------------------

Increasing Lender shall have delivered to the Agent a document in form
reasonably satisfactory to the Agent pursuant to which such Increasing Lender
shall state the amount of its Commitment and each New Lender shall assume and
accept the obligations and rights of a Lender hereunder, and the Company shall
have accepted such incremental Commitments. Each Increasing Lender shall accept
an assignment from the existing Lenders, and each existing Lender shall make a
ratable assignment to each Increasing Lender of an interest in each then
outstanding Ratable Advance and a participation in each outstanding Swing Line
Loan and Facility LC such that, after giving effect thereto, all Ratable
Advances and participations in all Facility LCs and Swing Line Loans are held
ratably by the Lenders (including the Increasing Lenders) in proportion to their
respective Commitments. Assignments pursuant to the preceding sentence shall be
automatic after giving effect to each increase in the Aggregate Commitment and
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and Facility Fees and LC Fees. The Company shall make any
payments under Section 2.22 resulting from such assignments.

2.01.3 Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the Effective Date to the Facility Termination Date,
and the Borrowers may borrow and reborrow at any time prior to the Facility
Termination Date and may repay at any time on or prior to the Facility
Termination Date. The Commitments to extend credit hereunder shall expire on the
Facility Termination Date.

2.01.4 Repayment of Facility. All outstanding Loans and all other accrued and
unpaid Obligations shall be paid in full on the Facility Termination Date.

Section 2.02 Ratable Advances.

2.02.1 Ratable Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrowers in Agreed
Currencies from time to time from and including the date of this Agreement and
prior to the Facility Termination Date in Dollar Amounts not to exceed in the
aggregate at any one time outstanding its Pro Rata Share of the Available
Aggregate Commitment existing at such time; provided, that all Base Rate Loans
shall be made in Dollars. Each Ratable Advance hereunder shall consist of Loans
made by the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.

2.02.2 Types of Advances. The Ratable Advances may be Base Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.02.3 and 2.02.4.

2.02.3 Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Ratable Advance and, in the case of
each Eurocurrency Advance, the Interest Period and Agreed Currency applicable
thereto from time to time. The applicable Borrower shall give the Agent
irrevocable notice (a “Ratable Borrowing Notice”) not later than (x) 1:00 p.m.
(Chicago time) on the Borrowing Date of each Base Rate Advance which is a
Ratable Advance, and (y) 10:00 a.m. (Chicago time) on the third Business Day
before the Borrowing Date for each Eurocurrency Advance, specifying:

(a) the name of the applicable Borrower,

 

23



--------------------------------------------------------------------------------

(b) the Borrowing Date of such Ratable Advance, which shall be a Business Day,

(c) the aggregate amount of such Ratable Advance,

(d) the Type of such Ratable Advance, and

(e) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

On each Borrowing Date, each Lender shall make available its Ratable Loan or
Ratable Loans (i) if such Ratable Loan is denominated in Dollars, not later than
(x) for any Base Rate Advance, 2:00 p.m. (Chicago time) and (y) for any
Eurocurrency Advance, 11:00 a.m. (Chicago time), in each case, in funds
immediately available to the Agent at its address specified pursuant to
Section 9.01 and (ii) if such Ratable Loan is denominated in an Agreed Currency
other than Dollars, no later than 12:00 noon, local time, in the city of the
Agent’s Eurocurrency Payment Office for such currency, in such funds as may then
be customary for the settlement of international transactions in such currency
in the city of and at the address of the Agent’s Eurocurrency Payment Office for
such currency. Unless the Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Agent will make the funds so
received from the Lenders available to the applicable Borrower at the Agent’s
aforesaid address.

2.02.4 Conversion and Continuation of Outstanding Advances. Base Rate Advances
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurocurrency Ratable Advances pursuant to this Section 2.02.4
or are prepaid in accordance with Section 2.08. Each Eurocurrency Ratable
Advance shall continue as a Eurocurrency Ratable Advance until the end of the
then applicable Eurocurrency Interest Period therefor, at which time:

(a) each such Eurocurrency Ratable Advance denominated in Dollars shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Ratable Advance is or was prepaid in accordance with Section 2.08 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Eurocurrency Interest
Period, such Eurocurrency Ratable Advance continue as a Eurocurrency Ratable
Advance for the same or another Eurocurrency Interest Period; and

(b) each such Eurocurrency Ratable Advance denominated in an Agreed Currency
other than Dollars shall continue as a Eurocurrency Ratable Advance in the same
Agreed Currency with a Eurocurrency Interest Period of one month unless (x) such
Eurocurrency Ratable Advance is or was prepaid in accordance with Section 2.08
or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Eurocurrency Interest Period, such Eurocurrency Ratable Advance continue as
a Eurocurrency Ratable Advance for the same or another Eurocurrency Interest
Period.

Subject to the terms of Section 2.07, the applicable Borrower may elect from
time to time to convert all or any part of a Ratable Advance of any Type into
any other Type or Types of Advances denominated in the same or any other Agreed
Currency; provided that any conversion

 

24



--------------------------------------------------------------------------------

of any Eurocurrency Ratable Advance made on any day other than the last day of
the Eurocurrency Interest Period applicable thereto shall be subject to
Section 2.22. The applicable Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Eurocurrency Ratable
Advance or continuation of a Eurocurrency Ratable Advance not later than 10:00
a.m. (Chicago time) at least one Business Day, in the case of a conversion into
a Base Rate Advance or three Business Days, in the case of a conversion into or
continuation of a Eurocurrency Ratable Advance, prior to the date of the
requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii) the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and

(iii) the Agreed Currency of any Ratable Advance which is to be converted into
or continued as a Eurocurrency Ratable Advance and the Eurocurrency Interest
Period applicable thereto.

A Conversion/Continuation Notice may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Advances; provided
that (A) such portion is allocated ratably among the Loans comprising such
Advance and (B) the portion to which such Conversion/Continuation Notice
applies, and the remaining portion to which it does not apply, are each at least
$10,000,000 (or, in the case of Loans that are Eurocurrency Ratable Loans, the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars), in each case unless such portion is comprised of Base Rate Loans.

Section 2.03 Determination of Dollar Amounts; Required Payments. The Agent will
determine the Dollar Amount of:

(a) each Credit Extension denominated in an Agreed Currency other than Dollars
(i) as of the date three Business Days prior to (x) in the case of an Advance,
the Borrowing Date or, if applicable, date of conversion/continuation of such
Advance or (y) in the case of a Facility LC, the date of issuance thereof and
(ii) in the case of a Swing Line Loan, the date of making such Swing Line Loan,
and

(b) all Outstanding Credit Exposures on and as of the last Business Day of each
quarter and on any other Business Day elected by the Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Credit Extension for which a Dollar Amount is determined on
or as of such day. If at any time the Dollar Amount of the Aggregate Outstanding
Credit Exposure (calculated, with respect to those Credit Extensions denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such Credit Extension) exceeds 105% of the Aggregate
Commitment, the Borrowers shall immediately repay Ratable Advances in an
aggregate principal amount sufficient to eliminate any such excess.

 

25



--------------------------------------------------------------------------------

Section 2.04 Swing Line Loans.

2.04.1 Amount of Swing Line Loans. Each Swing Line Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Swing Line Loans
in Euros to the Borrowers from time to time from and including the date of this
Agreement and prior to the Facility Termination Date in an aggregate principal
amount not to exceed its Swing Line Commitment, provided, that the outstanding
principal amount of all Swing Line Loans shall not at any time exceed the
aggregate Swing Line Commitments of the Swing Line Lenders. Subject to the terms
of this Agreement, the Borrowers may borrow and reborrow Swing Line Loans at any
time prior to the Facility Termination Date and may repay Swing Line Loans at
any time on or prior to the Facility Termination Date.

2.04.2 Borrowing Notice. The applicable Borrower shall deliver to the Agent and
the Swing Line Lenders irrevocable notice (a “Swing Line Borrowing Notice”) not
later than 11:00 a.m. (London time) on the Borrowing Date of each Swing Line
Loan, specifying (a) the name of the applicable Borrower, (b) the applicable
Borrowing Date (which date shall be a Business Day), and (c) the aggregate
amount of the requested Swing Line Loans which shall be an amount not less than
€100,000. The Swing Line Loans shall bear interest at the Eurocurrency Swing
Line Rate.

2.04.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loans. Not later than 1:00
p.m. (London time) on the applicable Borrowing Date, each Swing Line Lender
shall make available its Swing Line Loan, in funds immediately available in
Chicago, to the Agent at its address specified pursuant to Section 9.01. The
Agent will promptly make the funds so received from the Swing Line Lenders
available to the applicable Borrower on the Borrowing Date at the Agent’s
aforesaid address.

2.04.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the applicable Borrower on or before the tenth (10th) Business Day after the
Borrowing Date for such Swing Line Loan. If not sooner paid by the applicable
Borrower, each Swing Line Lender (a) may at any time in its sole discretion with
respect to any outstanding Swing Line Loan made by such Swing Line Lender, or
(b) shall on the tenth (10th) Business Day after the Borrowing Date of any Swing
Line Loan made by such Swing Line Lender, require each Lender (including the
Swing Line Lenders) to make a Ratable Loan in the amount of such Lender’s Pro
Rata Share of such Swing Line Loan (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Swing Line Loan.
Not later than 5:00 p.m. (London time) on the date of any notice received
pursuant to this Section 2.04.4 prior to 12:00 noon (London time) on such day
(or not later than 10:00 a.m. (London time) on the next Business Day in the case
of any such notice received after 12:00 noon (London time)), each Lender shall
make available its required Ratable Loan, in funds immediately available to the
Agent at its address specified pursuant to Section 9.01. Ratable Loans made
pursuant to this Section 2.04.4 shall be Eurocurrency Loans subject to the other
conditions and limitations set forth in this Article 2. Unless a Lender shall
have notified the applicable Swing Line Lender, prior to the making any Swing
Line Loan by such Swing Line Lender, that any applicable condition precedent set
forth in Sections 3.01 or 3.02 had not then been satisfied, each Lender’s
obligation to make Ratable Loans

 

26



--------------------------------------------------------------------------------

pursuant to this Section 2.04.4 to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
any Swing Line Lender or any other Person, (ii) the occurrence or continuance of
a Default, (iii) any adverse change in the condition (financial or otherwise) of
the Company or any other Borrower, or (iv) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Agent of any amount due under this Section 2.04.4, the Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the Agent
of any amount due under this Section 2.04.4, such Lender shall be deemed, at the
option of the Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lenders, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Ratable
Loan, and such interest and participation may be recovered from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received.

Section 2.05 Competitive Bid Advances.

2.05.1 Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.02 and Swing Line Loans pursuant to Section 2.04, but subject to the
terms and conditions of this Agreement, any Borrower may, as set forth in this
Section 2.05, request the Lenders, prior to the Facility Termination Date, to
make offers to make Competitive Bid Advances to such Borrower. Each Lender may,
but shall have no obligation to, make such offers and the applicable Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section 2.05. Each Competitive Bid Advance shall be repaid by the
applicable Borrower on the last day of the Interest Period applicable thereto.

2.05.2 Competitive Bid Quote Request. When a Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.05, it shall transmit to the
Agent by telecopy a Competitive Bid Quote Request so as to be received no later
than (a) 10:00 a.m. (Chicago time) at least five Business Days prior to the
Borrowing Date proposed therein, in the case of a Eurocurrency Auction, or (b)
9:00 a.m. (Chicago time) at least one Business Day prior to the Borrowing Date
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as such Borrower and the Agent shall have mutually
agreed and shall have notified to the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurocurrency Auction or Absolute
Rate Auction for which such change is to be effective), specifying:

(i) the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance,

(ii) the aggregate principal amount of such Competitive Bid Advance, which shall
be $10,000,000 or a larger multiple of $5,000,000,

 

27



--------------------------------------------------------------------------------

(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both, and

(iv) the Interest Period applicable thereto.

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction in a
single Competitive Bid Quote Request. No Competitive Bid Quote Request shall be
given within five (5) Business Days (or such other number of days as the
applicable Borrower and the Agent may agree) of any other Competitive Bid Quote
Request. A Competitive Bid Quote Request that does not conform substantially to
the format of Exhibit F hereto may be rejected, and the Agent shall promptly
notify the applicable Borrower of such rejection by facsimile.

2.05.3 Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.05.2, the Agent shall
send to each of the Lenders by telecopy an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit G hereto, which shall constitute an
invitation by the applicable Borrower to each Lender to submit Competitive Bid
Quotes offering to make the Competitive Bid Loans to which such Competitive Bid
Quote Request relates in accordance with this Section 2.05.

2.05.4 Submission and Contents of Competitive Bid Quotes (a) . (a) Each Lender
may, in its sole discretion, submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.05.4 and must be submitted to the Agent by
telecopy at its offices specified in or pursuant to Section 9.01 not later than
(i) 9:00 a.m. (Chicago time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction or (ii) 9:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Lenders, such other time
and date as the applicable Borrower and the Agent may agree); provided that
Competitive Bid Quotes submitted by JPMCB may only be submitted if the Agent or
JPMCB notifies such Borrower of the terms of the offer or offers contained
therein not later than 15 minutes prior to the latest time at which the relevant
Competitive Bid Quotes must be submitted by the other Lenders. Subject to
Article 3 and Section 6.03, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Agent given on the
instructions of the applicable Borrower.

(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit H
hereto and shall in any case specify:

(i) the name of the applicable Borrower;

(ii) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;

 

28



--------------------------------------------------------------------------------

(iii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (1) may be greater than, less than or
equal to the Commitment of the quoting Lender, (2) must be at least $5,000,000
and an integral multiple of $1,000,000, (3) may not exceed the principal amount
of Competitive Bid Loans for which offers were requested, and (4) may be subject
to a maximum limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Lender may be accepted;

(iv) in the case of a Eurocurrency Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;

(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan; and

(vi) the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(c) The Agent shall reject any Competitive Bid Quote that:

(i) is not substantially in the form of Exhibit H hereto or does not specify all
of the information required by Section 2.05.4(b),

(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit H hereto,

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(iv) arrives after the time set forth in Section 2.05.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.05.4(c), then the Agent shall notify the relevant Lender of such
rejection as soon as practical.

2.05.5 Notice to Borrowers. The Agent shall promptly notify the applicable
Borrower of the terms (a) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.05.4 and (b) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Agent unless such subsequent Competitive Bid Quote specifically states that
it is submitted solely to correct a manifest error in such former Competitive
Bid Quote. The Agent’s notice to the applicable Borrower shall specify the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request and the respective principal amounts and Eurocurrency Bid Rates or
Absolute Rates, as the case may be, so offered.

2.05.6 Acceptance and Notice by Borrowers. Not later than (a) 10:00 a.m.
(Chicago time) at least three Business Days prior to the proposed Borrowing
Date, in the case of a Eurocurrency Auction or (b) 10:00 a.m. (Chicago time) on
the proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in
either case upon reasonable prior notice to the Lenders,

 

29



--------------------------------------------------------------------------------

such other time and date as the applicable Borrower and the Agent may agree),
the applicable Borrower shall notify the Agent of its acceptance or rejection of
the offers so notified to it pursuant to Section 2.05.5; provided, however, that
the failure by such Borrower to give such notice to the Agent shall be deemed to
be a rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted. The applicable Borrower
may accept any Competitive Bid Quote in whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii) acceptance of offers may only be made on the basis of ascending
Eurocurrency Bid Rates or Absolute Rates, as the case may be, and

(iii) such Borrower may not accept any offer that is described in
Section 2.05.4(c) or that otherwise fails to comply with the requirements of
this Agreement.

2.05.7 Allocation by Agent. If offers are made by two or more Lenders with the
same Eurocurrency Bid Rates or Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Agent among such Lenders as nearly as possible (in such multiples, not greater
than $1,000,000, as the Agent may deem appropriate) in proportion to the
aggregate principal amount of such offers. Allocations by the Agent of the
amounts of Competitive Bid Loans shall be conclusive in the absence of manifest
error. The Agent shall promptly, but in any event on the same Business Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Lender.

Section 2.06 Facility Fee; Reductions in Aggregate Commitment. The Company
agrees to pay to the Agent for the account of each Lender a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Margin with respect to the
Facility Fee on the daily amount of the Commitment of such Lender (whether used
or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Outstanding Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Outstanding Credit Exposure to but excluding the date on which
such Lender ceases to have any Outstanding Credit Exposure. Accrued Facility
Fees shall be payable in arrears on the third Business Day following the last
day of March, June, September and December of each year and on the date on which
the Aggregate Commitments terminate, commencing on the first such date to occur
after the Effective Date; provided that any Facility Fees accruing after the
date on which the Aggregate Commitments terminate shall be payable on demand.
The Company may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders, in the amount of $25,000,000 or a multiple of
$5,000,000 in excess thereof, upon at least three Business Days’ written notice
to the Agent, which notice shall specify the amount of any such reduction;

 

30



--------------------------------------------------------------------------------

provided, however, that the amount of the Aggregate Commitment may not be
reduced below the Dollar Amount of the Aggregate Outstanding Credit Exposure.
Unless previously terminated, the Commitments shall terminate on the Facility
Termination Date (subject to Section 2.25).

Section 2.07 Minimum Amount of Each Advance. Each Advance shall be in the amount
of $10,000,000 or a multiple of $1,000,000 in excess thereof (or the Approximate
Equivalent Amounts if denominated in an Agreed Currency other than Dollars),
provided that an Advance to repay Swing Line Loans may be in the amount of such
Swing Line Loans and any Base Rate Advance may be in the amount of the unused
Aggregate Available Commitment. Each Competitive Bid Advance shall be in the
amount of $5,000,000 or a multiple of $1,000,000 in excess thereof.

Section 2.08 Optional Principal Payments. Any Borrower may from time to time
prepay, without penalty or premium, all outstanding Base Rate Advances made to
such Borrower or, in a minimum aggregate amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding Base
Rate Advances (in each case including any Competitive Bid Loans bearing interest
at the Alternate Base Rate pursuant to the last sentence of Section 8.01.1) upon
notice to the Agent not later than 10:00 a.m. (Chicago time) on the date of such
prepayment. Any Borrower may at any time prepay, without penalty or premium, all
outstanding Swing Line Loans made to such Borrower, or, in a minimum amount of
$100,000 and increments of $50,000 in excess thereof, any portion of the
outstanding Swing Line Loans, with notice to the Agent and the Swing Line Lender
by 11:00 a.m. (Chicago time) on the date of prepayment. Any Borrower may from
time to time prepay, subject to the payment of any funding indemnification
amounts required by Section 2.22 but without penalty or premium, all outstanding
Eurocurrency Ratable Advances made to such Borrower, or, in a minimum aggregate
amount of $10,000,000 or any integral multiple of $1,000,000 in excess thereof
(or the Approximate Equivalent Amount if denominated in an Agreed Currency other
than Dollars), any portion of the outstanding Eurocurrency Ratable Advances upon
three Business Days’ prior notice to the Agent. Except as provided in the first
sentence of this Section 2.08, Competitive Bid Loans may not be paid prior to
the last day of the applicable Interest Period. Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Lenders included in
such Advance.

Section 2.09 Changes in Interest Rate, etc. Each Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Ratable Advance into a Base Rate Advance pursuant to
Section 2.02.4, to but excluding the date it is paid or is converted into a
Eurocurrency Ratable Advance pursuant to Section 2.02.4 hereof, at a rate per
annum equal to the Alternate Base Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Base Rate Advance will
take effect simultaneously with each change in the Alternate Base Rate. Each
Eurocurrency Ratable Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the Eurocurrency Rate for such day. Each Eurocurrency
Bid Rate Loan shall bear interest on the outstanding principal amount thereof,
for the Interest Period applicable thereto, at a rate per annum equal to the
Eurocurrency Bid Rate quoted by the Lender making such Loan in accordance with
Section 2.05. Each Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Absolute Rate quoted by the Lender making such Loan in
accordance with Section 2.05.

 

31



--------------------------------------------------------------------------------

Section 2.10 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.02.3 or 2.02.4, the Required Lenders may, at
their option, by notice to the Company (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.05
requiring unanimous consent of the Lenders to changes in interest rates), during
the continuance of an Event of Default declare that no Ratable Advance may be
made as, converted into or continued as a Eurocurrency Ratable Advance. The
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.05 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) overdue principal of and interest on each
Fixed Rate Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 1%
per annum and (b) overdue principal of and interest on each Base Rate Advance,
each Swing Line Loan and each Reimbursement Obligation shall bear interest at a
rate per annum equal to the Alternate Base Rate in effect from time to time plus
1% per annum.

Section 2.11 Method of Payment. (a) Except for Loans that have been converted
into Loans of another Agreed Currency as provided in the definition of “Eligible
Currency,” each Advance shall be repaid and each payment of interest thereon
shall be paid in the currency in which such Advance was made, and any such
amount in respect of a Loan that has been converted as described above shall be
paid in the currency into which such Loan has been converted. All payments to be
made by the Borrowers hereunder in Dollars shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at the
Agent’s address specified pursuant to Section 9.01 or at any other Domestic
Lending Office of the Agent specified in writing by the Agent to the Company, by
11:00 a.m. (Chicago time) on the date when due. All payments to be made by the
Borrowers hereunder in any currency other than Dollars shall be made in such
currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency. All payments of
Obligations hereunder shall (except (x) repayments of Swing Line Loans and
Competitive Bid Loans, (y) Reimbursement Obligations for which the LC Issuers
have not been fully indemnified by the Lenders or (z) as otherwise specifically
required hereunder) be applied ratably by the Agent among the Lenders. Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at (i) with respect to Base Rate Loans and Eurocurrency Loans
denominated in Dollars, its address specified pursuant to Section 9.01 and
(b) with respect to Eurocurrency Loans denominated in an Agreed Currency other
than Dollars, in the funds received from the applicable Borrower at the address
of the Agent’s Eurocurrency Payment Office for such currency. Whenever any
payment of principal of, or interest on, Base Rate Loans or Absolute Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, Eurocurrency Loans shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. If the date for any payment of principal is
extended

 

32



--------------------------------------------------------------------------------

by operation of law or otherwise, interest thereon shall be payable for such
extended time. Each reference to the Agent in this Section 2.11 shall also be
deemed to refer, and shall apply equally, to the LC Issuers, in the case of
payments required to be made by the applicable Borrower directly to the LC
Issuers pursuant to Section 2.19.6.

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Loan was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by such Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that such Borrower take all risks of the imposition of any such
currency control or exchange regulations.

Section 2.12 [Reserved].

Section 2.13 Noteless Agreement; Evidence of Indebtedness (a) . (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Loan made by such Lender to such Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrowing Date, the Agreed Currency and
the Type thereof and any Interest Period with respect thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, (iv) the
amount of any sum received by the Agent hereunder from each Borrower and each
Lender’s share thereof and (v) the amount of any increase or decrease in the
Aggregate Commitment pursuant to Section 2.01.2 or 2.06.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Obligations in
accordance with their terms or the rights of such Borrower to borrow in
accordance with the terms and conditions of this Agreement.

(d) Any Lender may request that its Ratable Loans, Competitive Bid Loans or
Swing Line Loans be evidenced by Ratable Notes, Competitive Bid Notes or Swing
Line Notes, respectively. In such event, the applicable Borrower shall prepare,
execute and deliver to such Lender such Note or Notes payable to such Lender.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (prior to any assignment pursuant to Section 9.06(c)) be
represented by one or more Notes payable to the payee named therein or any
Assignee pursuant to Section 9.06(c), except to the extent that any such Lender
or Assignee

 

33



--------------------------------------------------------------------------------

subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (a) and (b) above. Each
reference in this Agreement to the “Note” of such Lender shall be deemed to
refer to and include any or all of such Notes, as the context may require.

Section 2.14 Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Agreed
Currencies and Types of Advances, submit Competitive Bid Quotes and to transfer
funds based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices, Conversion/Continuation Notices and Competitive Bid Quote
Requests to be given telephonically. Each Borrower agrees to deliver promptly to
the Agent a written confirmation signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

Section 2.15 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Effective Date, and at
maturity. Interest accrued on each Fixed Rate Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Fixed Rate
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Fixed Rate Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Base Rate Advance
or any Fixed Rate Advance that is bearing interest at the Alternate Base Rate
pursuant to Article 8 shall be calculated for actual days elapsed on the basis
of a 365-day or 366-day year, as the case may be. Interest on all Advances other
than Base Rate Advances and Fixed Rate Advances that bear interest at the
Alternate Base Rate pursuant to Article 8 and fees (including, without
limitation, Facility Fees and LC Fees) shall be calculated for actual days
elapsed on the basis of a 360-day year, except for interest on Eurocurrency
Ratable Advances denominated in British Pounds Sterling which shall be
calculated for actual days elapsed on the basis of a 365-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received at the place of payment prior
to noon (local time) or at such other time as shall be specified for such
payment under this Agreement.

Section 2.16 Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions . Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Ratable Borrowing Notice, Swing Line Borrowing Notice, Competitive Bid Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. Promptly after notice from an LC Issuer, the Agent will notify each
applicable Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Fixed Rate Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

34



--------------------------------------------------------------------------------

Section 2.17 Regulation D Compensation. If and so long as a reserve requirement
of the type described in the definition of “Reserve Requirement” is prescribed
by the Board of Governors of the Federal Reserve System (or any successor), each
Lender subject to such requirement may require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans made to such Borrower, additional interest on such
Eurocurrency Loan at a rate per annum determined by such Lender that reflects
the cost to such Lender of such reserve requirement in respect of such
Eurocurrency Loan but does not exceed the excess of (a)(i) the applicable
Eurocurrency Reference Rate divided by (ii) one minus the Reserve Requirement
over (b) the applicable Eurocurrency Reference Rate. Any Lender wishing to
require payment of such additional interest (x) shall so notify the applicable
Borrower and the Agent, in which case such additional interest on the
Eurocurrency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after such Lender gives such notice and (y) shall
notify such Borrower at least five Business Days before each date on which
interest is payable on the Eurocurrency Loans of the amount then due it under
this Section.

Section 2.18 Non-Receipt of Funds by the Agent. Unless the applicable Borrower
or a Lender, as the case may be, notifies the Agent prior to the time on which
it is scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of such Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the applicable Borrower, as the case may be, has not in fact made
such payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by such Borrower, a rate per annum equal to the higher of the
Federal Funds Effective Rate and the interest rate applicable to the relevant
Loan. Nothing in this Section 2.18 shall be deemed to relieve any Lender from
any of its obligations hereunder or to prejudice any rights which such Borrower
may have against any Lender as a result of any default by such Lender hereunder.

Section 2.19 Facility LCs.

2.19.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
denominated in any Agreed Currency (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify any Facility LC issued by it (“Modify,”
and each such action a “Modification”), from time to time (including on the
Effective Date) prior to the Facility Termination Date, upon the request of the
applicable Borrower; provided that immediately after each such Facility LC is
issued or Modified, (a) the aggregate amount of the outstanding LC Obligations
shall not exceed $200,000,000, (b) the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment and (c) the aggregate amount of the
outstanding LC Obligations of any LC Issuer shall not exceed its LC Commitment.
No Facility LC shall have an expiry date later than the

 

35



--------------------------------------------------------------------------------

earlier of (x) the fifth Business Day prior to the Facility Termination Date and
(y) one year after its issuance; provided that any Facility LC may contain an
“evergreen” provision providing for automatic renewal of such Facility LC absent
advance notice by the applicable Borrower or the applicable LC Issuer for
periods up to one year unless (A) prior to the date specified in such Facility
LC the beneficiary thereof receives notice from the LC Issuer (or the
beneficiary and the LC Issuer receive notice from the Agent) that such Facility
LC shall not be renewed or (B) the new expiry day of such Facility LC would
extend beyond the fifth Business Day prior to the Facility Termination Date.

2.19.2 Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender without recourse or warranty, and each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to such Lender’s Pro Rata Share.

2.19.3 Notice. Subject to Section 2.19.1, the applicable Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing any other
proposed terms of such Facility LC. Upon receipt of such notice, the applicable
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by an
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Section 3.02 (and, in the case of any Facility LC issued on the
Effective Date, Section 3.01) (the satisfaction of which no LC Issuer shall have
any duty to ascertain), be subject to the condition precedent that the
applicable Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as
such LC Issuer shall have reasonably requested in accordance with its standard
practice (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.19.4 LC Fees. The Company shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
actual daily undrawn stated amount under such Facility LC for each day from the
issuance date of such Facility LC to and including the later of (a) the Facility
Termination Date and (b) the expiry date of such Facility LC, such fee to be
payable in arrears on each Payment Date (the fees described in this sentence,
“LC Fees”). The Company shall also pay to each LC Issuer for its own account
(i) a fronting fee in an amount and payable at times to be agreed upon between
such LC Issuer and the Company, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs
issued by such LC Issuer in accordance with such LC Issuer’s standard schedule
for such charges as in effect from time to time. LC Fees and, unless otherwise
agreed to by the applicable LC Issuer, fronting fees shall be payable in arrears
on the third Business Day following the last

 

36



--------------------------------------------------------------------------------

day of March, June, September and December of each year and on the date on which
the Aggregate Commitments terminate, commencing on the first such date to occur
after the Effective Date; provided that any LC Fees accruing after the date on
which the Aggregate Commitments terminate shall be payable on demand.

2.19.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any complying demand for payment under such
Facility LC, the applicable LC Issuer shall notify the Agent, and the Agent
shall promptly notify the applicable Borrower and each other Lender, as to the
amount to be paid by such LC Issuer as a result of such demand and the proposed
payment date (the “LC Payment Date”). Each LC Issuer shall endeavor to exercise
the same care in the issuance and administration of the Facility LCs as it does
with respect to letters of credit in which no participations are granted, it
being understood that in the absence of any gross negligence or willful
misconduct by an LC Issuer, each Lender shall be unconditionally and irrevocably
liable without regard to the occurrence of any Default or any condition
precedent whatsoever, to reimburse the applicable LC Issuer on demand for
(a) such Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
applicable Borrower pursuant to Section 2.19.6, plus (b) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
such LC Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Chicago time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.

2.19.6 Reimbursement by Borrowers. Each Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued for the account of such Borrower (or for
the account of any Subsidiary of such Borrower), without presentment, demand,
protest or other formalities of any kind; provided, that such Borrower shall not
be obligated to reimburse any LC Issuer for any amounts so paid by it, and the
LC Payment Date in respect of any such reimbursement shall not be, earlier than
the later of the date on which such LC Issuer is required to pay the beneficiary
of such Facility LC and (A) 12:00 noon (Chicago time) on the day that the Agent
delivers notice of a drawing under a Facility LC pursuant to Section 2.19.5, if
such notice shall have been received by such Borrower prior to 10:00 a.m.
(Chicago time) on a Business Day, or (B) if such notice has not been so received
by such Borrower prior to such time on such date, then not later than 12:00 noon
(Chicago time) on the Business Day immediately following the day that such
Borrower receives such notice; provided, further, that neither such Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not special, indirect, consequential or punitive) damages suffered by such
Borrower or such Lender to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of any LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC and (b) any LC Issuer’s failure to pay under any Facility LC
issued by it (other than any such failure to so pay being due to the making of
such payment under such Facility LC not being permitted by law) after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by an LC Issuer and remaining unpaid
by the applicable Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal

 

37



--------------------------------------------------------------------------------

to (i) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (ii) the sum of 1% plus the rate
applicable to Base Rate Advances for such day if such day falls after such LC
Payment Date. The applicable LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the
applicable Borrower for application to the payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.19.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.02.4 and the satisfaction of the
applicable conditions precedent set forth in Article 3), the applicable Borrower
may request an Advance or a Swing Line Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

2.19.7 Obligations Absolute. Each Borrower’s obligations under Section 2.19.6
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. Each Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and such Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among such Borrower, any of its affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of such Borrower or of
any of its affiliates against the beneficiary of any Facility LC or any such
transferee. The responsibility of an LC Issuer to the applicable Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in substantial conformity in all material respects with
such Facility LC. No LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct (as determined by a court of
competent jurisdiction by a final and nonappealable judgment), shall be binding
upon such Borrower and shall not put any LC Issuer or any Lender under any
liability to such Borrower. Notwithstanding the foregoing, nothing in this
Section 2.19.7 is intended to limit the right of the applicable Borrower to make
a claim against any LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.19.6.

2.19.8 Actions of LC Issuers. Subject to Section 2.19.7, each LC Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Facility LC,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such LC
Issuer. Each Lender agrees that each LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or

 

38



--------------------------------------------------------------------------------

concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each Lender agrees that each LC Issuer shall in
all cases be fully protected from liability to the Lenders in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

2.19.9 Indemnification. Each Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or in connection with
(a) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
such Borrower may have against any defaulting Lender) or (b) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that such Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of any LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (ii) any LC Issuer’s failure to pay under any Facility LC issued by it
(other than any such failure to so pay being due to the making of such payment
under such Facility LC not being permitted by law) after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC, in the case of each of the foregoing clauses (i) and (ii) as determined by a
court of competent jurisdiction by a final and nonappealable judgment. Nothing
in this Section 2.19.9 is intended to limit the obligations of the applicable
Borrower under any other provision of this Agreement.

2.19.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the applicable Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or such LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

 

39



--------------------------------------------------------------------------------

2.19.11 Facility LC Collateral Account. Each Borrower agrees that it will, upon
the request of the Agent or the Required Lenders made during the existence of an
Event of Default and until the earlier of (a) the date on which such Event of
Default shall have been waived or cured and (b) the date on which all LC
Obligations shall have been paid in full, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to
Section 9.01, in the name of such Borrower but under the sole dominion and
control of the Agent, for the benefit of the Lenders and the LC Issuers and in
which such Borrower shall have no interest other than as set forth in
Section 6.03. Each Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of such Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account (if any) to secure the prompt and complete payment and
performance of the Obligations. The Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account (if any) in certificates of
deposit of JPMCB having a maturity not exceeding 30 days. Nothing in this
Section 2.19.11 shall either obligate the Agent to require any Borrower to
deposit any funds in the Facility LC Collateral Account (if any) or limit the
right of the Agent to release any funds held in the Facility LC Collateral
Account (if any) in each case other than as required by Section 6.03.

2.19.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.19.13 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable Borrower when a Facility LC is issued
the rules of the ISP shall apply to each standby Facility LC and the rules of
the UCP shall apply to each commercial Facility LC.

2.19.14 Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Facility LC issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary (including any Subsidiary Borrower), or
states that a Subsidiary is the “account party,” “applicant,” “customer,”
“instructing party,” or the like of or for such Facility LC, and without
derogating from any rights of the applicable LC Issuer (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Facility LC, the Company (i) shall reimburse, indemnify and compensate the
applicable LC Issuer hereunder for such Facility LC (including to reimburse any
and all drawings thereunder) as if such Facility LC had been issued solely for
the account of the Company and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Facility LC. The Company
hereby acknowledges that the issuance of such Facility LC for its Subsidiaries
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Subsidiaries.

Section 2.20 Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Articles 2 and 3 with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it

 

40



--------------------------------------------------------------------------------

impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Lenders,
and such Loans shall not be denominated in such Agreed Currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be, as Base
Rate Loans, unless (a) such Borrower notifies the Agent at least one Business
Day before such Borrowing Date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such Borrowing Date in a different Agreed Currency,
as the case may be, in which the denomination of such Loans would in the opinion
of the Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be, or (b) such Borrower notifies the Agent at least three Business
Days before such Borrowing Date that it elects to borrow Eurocurrency Loans in a
different Agreed Currency on such Borrowing Date.

Section 2.21 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the applicable Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the specified currency with such other currency at the Agent’s main
Chicago office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of the applicable Borrower in respect of any
sum due to any Lender or the Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Agent, as the case may be, in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds the
sum originally due to any Lender or the Agent, as the case may be, in the
specified currency, such Lender or the Agent, as the case may be, agrees to
remit such excess to such Borrower.

Section 2.22 Funding Indemnification. If any Borrower makes any payment of
principal with respect to any Eurocurrency Advance on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment, conversion or otherwise, or a Eurocurrency Advance is not made on
the date specified by such Borrower for any reason other than default by the
Lenders, such Borrower will indemnify each Lender within fifteen days of demand
for any loss or cost incurred by it (or by an existing or prospective
Participant in the related Loan) resulting therefrom, including, without
limitation, any loss or cost (excluding lost profits) in liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after such payment or conversion or failure to borrow, prepay, convert or
continue; provided, that such Lender shall have delivered to such Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

 

41



--------------------------------------------------------------------------------

Section 2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.06;

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.05); provided that
(i) a Defaulting Lender’s Commitment may not be increased or extended without
its consent and (ii) the principal amount of, or interest or fees payable on,
Loans of such Defaulting Lender may not be reduced or excused or the scheduled
date of payment postponed as to such Defaulting Lender without such Defaulting
Lender’s consent;

(c) if any Swing Line Obligations or LC Obligations exist at the time a Lender
becomes a Defaulting Lender then:

(i) the Swing Line Obligations and LC Obligations of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent the sum of all non- Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Obligations and LC Obligations does not exceed the aggregate Commitments of all
non-Defaulting Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Agent (x) first, prepay such Swing Line Obligations and
(y) second, cash collateralize for the benefit of each LC Issuer only the
Borrowers’ obligations corresponding, and in an amount equal, to such Defaulting
Lender’s LC Obligations (after giving effect to any partial reallocation
effected pursuant to clause (i) above) in accordance with the procedures set
forth in Section 6.03 for so long as such LC Obligations are outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrowers shall not
be required to pay any fees pursuant to Section 2.19.4 with respect to such
portion of such Defaulting Lender’s LC Obligations during the period such
Defaulting Lender’s LC Obligations are cash collateralized;

(iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.06 and Section 2.19.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s LC Obligations are neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,

 

42



--------------------------------------------------------------------------------

without prejudice to any rights or remedies of each LC Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.19.4 with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
applicable LC Issuer until and to the extent that such LC Obligations are
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuers shall not be
required to issue, amend or increase any Facility LC, unless it is or they are
satisfied that (i) all of the Defaulting Lender’s then outstanding LC
Obligations will be reallocated to non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.23(c) and
(ii) participating interests in any newly made Swing Line Loan or any newly
issued or increased Facility LC shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall
not participate therein).

In the event that the Agent, the Company, each LC Issuer and each Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line
Obligations and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Competitive
Bid Loans and Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

Section 2.24 Designation of Subsidiary Borrowers.

(a) The Company may at any time and from time to time designate any Eligible
Subsidiary as a Subsidiary Borrower by (i) delivery to the Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company, (ii) the entry
into an amendment to this Agreement by and among the Borrowers, the applicable
Subsidiary that is to become a Subsidiary Borrower pursuant to this Section 2.24
(the “New Borrower”) and the Administrative Agent (acting in consultation with
the Lenders) to make such changes to this Agreement as may be required by the
Administrative Agent to incorporate terms, conditions and provisions relating to
legal and documentary items in respect of the jurisdiction of organization of
the New Borrower and (iii) the satisfaction of the other conditions precedent
set forth in Section 3.03, and upon satisfaction of the conditions set forth in
the foregoing clauses (i) through (iii), such Subsidiary shall for all purposes
of this Agreement be a Subsidiary Borrower and a party to this Agreement. Each
Subsidiary Borrower shall remain a Subsidiary Borrower until the Company shall
have executed and delivered to the Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Agent shall
furnish a copy thereof to each Lender.

 

43



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of any consent of any Lender) to enter into such
amendments to the Loan Documents and/or such new Loan Documents (in each case
acting in consultation with the Lenders) as are necessary or advisable, as
reasonably determined by the Administrative Agent, in order to effect the
provisions of this Section 2.24.

Section 2.25 Extension of Facility Termination Date.

(a) Requests for Extension. The Company may, by notice to the Agent (who shall
promptly notify the Lenders) during the Extension Availability Period, request
that each Lender extend such Lender’s Facility Termination Date to the date (the
“Extended Facility Termination Date”) that is one year after the Facility
Termination Date then in effect with respect to such Lender (so long as such
extension does not cause the tenor of any Lender’s Commitment to exceed five
(5) years from the Extension Date upon which such extension becomes effective).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date that is
15 days after the date on which the Agent received the Company’s extension
request (the “Lender Notice Date”), advise the Agent whether or not such Lender
agrees to such extension (each Lender that determines to so extend its Facility
Termination Date, an “Extending Lender”). Each Lender that determines not to so
extend its Facility Termination Date (a “Non-Extending Lender”) shall notify the
Agent of such fact promptly after such determination (but in any event no later
than the Lender Notice Date), and any Lender that does not so advise the Agent
on or before the Lender Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree, and it is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the Company
for extension of the Facility Termination Date.

(c) Notification by Agent. The Agent shall notify the Company of each Lender’s
determination under this Section promptly after the Agent’s receipt thereof and,
in any event, no later than the date that is 5 days after the Lender Notice Date
(or, if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Facility Termination Date for any
Non-Extending Lender to, in accordance with the procedures provided in
Section 8.06(b), replace such Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more financial institutions (each,
an “Additional Commitment Lender”) approved by the LC Issuers, the Swing Line
Lenders and the Agent (such approval not to be unreasonably withheld,
conditioned or delayed), each of which Additional Commitment Lenders shall have
entered into an Assignment and Assumption Agreement (in accordance with and
subject to the restrictions contained in Section 9.06, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Facility
Termination Date for such Non-Extending Lender, assume a Commitment (and, if any
such

 

44



--------------------------------------------------------------------------------

Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date). The Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to extend their Facility Termination Date and
the new or increased Commitments of any Additional Commitment Lenders is more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date (other than the Commitments of any Defaulting Lenders), the Facility
Termination Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the Extended Facility Termination Date (except that,
if such date is not a Business Day, such Facility Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Facility Termination Date shall be
permitted hereunder and (y) any extension of any Facility Termination Date
pursuant to this Section 2.25 shall not be effective with respect to any
Extending Lender unless:

(i) no Default shall have occurred and be continuing on the applicable Extension
Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrowers contained in this
Agreement (except the representations and warranties set forth in Sections
4.04(b), 4.05, 4.06, 4.07 and 4.08) shall be true in all material respects on
and as of the applicable Extension Date; and

(iii) the Agent shall have received a certificate from the Company signed by an
authorized officer of the Company (A) certifying the accuracy of the foregoing
clauses (i) and (ii) and (B) certifying and attaching the resolutions adopted by
each Borrower approving or consenting to such extension.

(g) Facility Termination Date for Non-Extending Lenders. On the Facility
Termination Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay the outstanding Loans of such Non-Extending Lender (and shall pay to such
Non-Extending Lender all of the other Obligations due and owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.22) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Pro Rata Shares of the respective Lenders effective as
of such date, and the Agent shall administer any necessary reallocation of the
Outstanding Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

 

45



--------------------------------------------------------------------------------

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 9.05 to the contrary.

ARTICLE 3.

CONDITIONS

Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

(a) receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telecopy, telex or other written confirmation from such party of
execution of a counterpart hereof by such party);

(b) receipt by the Agent of an opinion of Bryan Cave Leighton Paisner LLP,
special Missouri counsel for the Company, substantially in the form of Exhibit B
hereto;

(c) receipt by the Agent of an opinion of Davis Polk & Wardwell LLP, special New
York counsel for the Company, substantially in the form of Exhibit C hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

(d) receipt by the Agent of all documents it may reasonably request relating to
the existence of the Company, the corporate authority for and the validity of
this Agreement and the Notes, the name, title and signature of the officer
authorized to sign on behalf of the Company and any other matters relevant
hereto, all in form and substance satisfactory to the Agent;

(e) receipt by the Agent of, to the extent the Company qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Company; and

(f) receipt by the Agent of evidence satisfactory to it of the payment of all
principal of and interest on any loans outstanding under, and all accrued fees
under, and termination of the commitments under the Existing Agreement, which
termination shall be effected by the agreements and waivers by the applicable
parties as set forth in the final sentence of this Section 3.01.

The Agent shall promptly notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto. The
Company and the Lenders (constituting the “Required Lenders” as defined in the
Existing Agreement) hereby (i) agree that the “Commitments” under the Existing
Agreement shall terminate automatically upon the Effective Date without further
action by any party to the Existing Agreement and (ii) waive compliance with the
notice requirements set forth in Section 2.06 of the Existing Agreement with
respect thereto.

 

46



--------------------------------------------------------------------------------

Section 3.02 Each Credit Extension. The obligation of any Lender or LC Issuer to
make any Credit Extension (except as otherwise set forth in Section 2.04.4 with
respect to Revolving Loans for the purpose of repaying Swing Line Loans) on any
applicable Credit Extension Date is subject to the satisfaction of the following
conditions:

(a) receipt by the Agent of a Borrowing Notice or request for issuance of a
Facility LC, as appropriate;

(b) the fact that, immediately after such Credit Extension, the Dollar Amount of
the Aggregate Outstanding Credit Exposure will not exceed the Aggregate
Commitment;

(c) the fact that, immediately after such Credit Extension (and, if such Credit
Extension is an Advance, any payment on the date of such Advance of Obligations
with the proceeds of such Advances), the sum of (i) the greater of (A) such
Lender’s Pro Rata Share of all outstanding Swing Line Loans and (B) the
outstanding Swing Line Loans made by such Lender, plus (ii) the outstanding
Ratable Loans made by such Lender plus (iii) such Lender’s Pro Rata Share of all
LC Obligations shall not exceed the Commitment of such Lender;

(d) the fact that, immediately before and after such Credit Extension, no
Default shall have occurred and be continuing; and

(e) the fact that the representations and warranties of the Borrowers contained
in this Agreement (except the representations and warranties set forth in
Sections 4.04(b), 4.05, 4.06, 4.07 and 4.08) shall be true in all material
respects on and as of the date of such Credit Extension.

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Extension as to the facts
specified in clauses (b), (c), (d) and (e) of this Section.

Section 3.03 Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.24 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Agent:

(a) Copies, certified by the Secretary or Assistant Secretary (or equivalent
officer) of such Subsidiary, of its Board of Directors’ (or equivalent governing
body’s) resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for the Agent) approving the Borrowing Subsidiary Agreement
and any other Loan Documents to which such Subsidiary is becoming a party and
such documents and certificates as the Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
(or equivalent officer) of such Subsidiary, which shall identify by name and
title and bear the signature of the officers of such Subsidiary authorized to
request Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the
other Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Company or such Subsidiary;

 

47



--------------------------------------------------------------------------------

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Agent and its counsel, with respect to the laws of its
jurisdiction of organization and such other matters as are reasonably requested
by counsel to the Agent and addressed to the Agent and the Lenders; and

(d) Any documentation and other information that is reasonably requested by the
Agent or any of the Lenders and that is required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act (including a Beneficial Ownership Certification in
relation to such Subsidiary Borrower).

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants that:

Section 4.01 Corporate Existence and Power. Each Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except for such licenses, authorizations,
consents and approvals whose lack could not reasonably be expected to have a
Material Adverse Effect.

Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of this Agreement and the
other Loan Documents are within the corporate powers of such Borrower, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the restated articles of incorporation or by-laws of such
Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Borrower or any of its Significant Subsidiaries or
result in the creation or imposition of any Lien on any asset of such Borrower
or any of its Significant Subsidiaries, except to the extent that such
contravention, default or Lien could not reasonably be expected to have a
Material Adverse Effect.

Section 4.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of each Borrower and each other Loan Document, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of such Borrower, in each case enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 4.04 Financial Information. (a) The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of September 30, 2017 and the
related consolidated statements of earnings, cash flows, and changes in
stockholders’ equity for the fiscal year then ended, reported on by KPMG LLP and
set forth in the Company’s 2017 Form 10-K, a copy of which has been made
available to each of the Lenders, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.

 

48



--------------------------------------------------------------------------------

(b) Since December 31, 2017 there has been no material adverse change in the
business, financial position or results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole.

Section 4.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Company threatened against or affecting, any Borrower
or any of its Subsidiaries before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could have a Material Adverse Effect.

Section 4.06 Compliance with ERISA. Except to the extent that such waiver,
failure or liability could not reasonably be expected to have a Material Adverse
Effect, (a) to the best of the Company’s knowledge, each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the currently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

Section 4.07 Environmental Matters. In the ordinary course of its business, the
Company conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Company and its Significant
Subsidiaries. On the basis of this review, the Company has reasonably concluded
that the liabilities and costs, including the costs of compliance, associated
with Environmental Laws, are unlikely to have a Material Adverse Effect.

Section 4.08 Taxes. The Company and its Significant Subsidiaries have filed all
United States federal income Tax returns and all other Tax returns which are
required to be filed by them (inclusive of any permitted extensions) and have
paid all Taxes due pursuant to such returns or pursuant to any assessment
received by the Company or any Significant Subsidiary except (a) for Taxes which
are being contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles or
(b) where the failure to file or pay could not reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and its Consolidated Subsidiaries in respect of Taxes or other
governmental charges are, in the opinion of the Company, adequate.

 

49



--------------------------------------------------------------------------------

Section 4.09 Subsidiaries. Each of the Company’s corporate Significant
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except for such licenses, authorizations, consents and approvals whose lack
could not reasonably be expected to have a Material Adverse Effect.

Section 4.10 Regulatory Restrictions on Advance. No Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or otherwise subject to any regulatory scheme which restricts its ability to
incur debt. As of the Effective Date, not more than 25% of the value of the
assets (either of the Company only or of the Company and its Significant
Subsidiaries on a consolidated basis) is “margin stock” (as defined in
Regulation U).

Section 4.11 Full Disclosure. All information (taken as a whole) heretofore
furnished by the Company to the Agent, any LC Issuer or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information (taken as a whole) hereafter furnished by the
Company to the Agent, any LC Issuer or any Lender will be, true and accurate in
all material respects on the date as of which such information is stated or
certified. The Company has disclosed to the Lenders in writing any and all facts
which materially and adversely affect or may affect (to the extent the Company
can now reasonably foresee), the business, operations or financial condition of
the Company and its Consolidated Subsidiaries, taken as a whole, or the ability
of the Borrowers to perform their obligations under this Agreement, or such
facts are reflected in the financial statements and information described in
Section 4.04(a).

Section 4.12 Sanctions and Anti-Corruption Laws. Neither the Company nor any of
its Subsidiaries is included on the SDN List or is located, organized or
resident in a Sanctioned Country. The Company and its Subsidiaries are in
compliance in all material respects with all applicable anti-corruption laws and
all applicable Sanctions.

Section 4.13 EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

ARTICLE 5.

COVENANTS

The Company agrees that, so long as any Lender has any Commitment hereunder or
any Obligations (other than unmatured indemnification and unmatured expense
reimbursement obligations) remain unpaid:

Section 5.01 Information. The Company will deliver to each of the Lenders and,
if applicable, each LC Issuer which is not a Lender:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of earnings, cash flows, and changes in stockholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in a manner acceptable to
the Securities and Exchange Commission by KPMG LLP or other independent public
accountants of nationally recognized standing (it being understood that timely
delivery of the Company’s annual report on Form 10-K shall satisfy the
requirement of this clause (a));

 

50



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of earnings for such
quarter and for the portion of the Company’s fiscal year ended at the end of
such quarter and the related consolidated statement of cash flows for the
portion of the Company’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of earnings and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by the chief financial officer or the chief
accounting officer of the Company (it being understood that timely delivery of
the Company’s quarterly report on Form 10-Q shall satisfy the requirement of
this clause (b));

(c) within five days after the Chief Executive Officer, the Chief Financial
Officer or the Treasurer of the Company obtains knowledge of any Default, if
such Default is then continuing, a certificate of such officer setting forth the
details thereof and the action which the Company is taking or proposes to take
with respect thereto;

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the ERISA Group (i) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (ii) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; or (iii) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; and

(g) from time to time such additional information regarding the financial
position or business of the Company and its Significant Subsidiaries as the
Agent, at the request of any Lender, may reasonably request, including, without
limitation, information necessary to carry out “know your customer” and
anti-money laundering requirements.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(d) or 5.01(e) above shall be deemed to have been delivered on the date on
which the Company posts such information on the Company’s website on the
Internet at the website address at www.gotoemerson.com, at
sec.gov/edgar/searches.htm or at another website identified in a notice
delivered to the Lenders (and, if applicable, any LC Issuer which is not a
Lender) and accessible by the Lenders (or such LC Issuer) without charge;
provided that the Company shall deliver paper copies of the information referred
to in Sections 5.01(a), 5.01(b), 5.01(d) or 5.01(e) to any Lender (and, if
applicable, any LC Issuer which is not a Lender) which requests such delivery.

 

51



--------------------------------------------------------------------------------

Section 5.02 Payment of Obligations. The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all its material obligations and liabilities (including, without
limitation, Tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid might by law give rise to a Lien), except (a) for obligations
and liabilities which are contested in good faith by appropriate proceedings or
(b) where the failure to pay or discharge such obligations and liabilities could
not reasonably be expected to have a Material Adverse Effect, and will maintain,
and will cause each Significant Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

Section 5.03 Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Significant Subsidiary to keep, all material property necessary
in its business in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted.

(b) Subject to the normal operation of Company’s corporate insurance program,
including, without limitation, deductibles and self-insured retention, the
Company will, and will cause each of its Significant Subsidiaries to, maintain
(either in the name of the Company or in such Significant Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all its
properties in at least such amounts, against at least such risks and with such
risk retention as are usually maintained, insured against or retained, as the
case may be, in the same general area by companies of established repute engaged
in the same or a similar business; and will furnish to the Lenders (and, if
applicable, any LC Issuer which is not a Lender), upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.

Section 5.04 Maintenance of Existence. The Company will preserve, renew and keep
in full force and effect its corporate existence; provided that nothing in this
Section 5.04 shall prohibit a transaction expressly permitted by Section 5.06.

Section 5.05 Compliance with Laws. The Company will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except (a) where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or (b) where the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

Section 5.06 Mergers and Sales of Assets. The Company will not consolidate or
merge with or into any other Person or sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, to any other Person, unless (a) either
the Company shall be the continuing corporation, or the successor corporation
(if other than the Company) shall be a corporation organized and existing under
the laws of the United States and such corporation shall expressly assume the
due and punctual

 

52



--------------------------------------------------------------------------------

payment of the principal of, and interest on, the Loans and the Reimbursement
Obligations in accordance with the Loan Documents, and the due and punctual
performance and observance of all of the covenants and agreements contained in
the Loan Documents to be performed by the Company, and (b) immediately after
such merger or consolidation, or such sale, lease or other transfer, no Default
shall have occurred and be continuing.

Section 5.07 Use of Proceeds. The proceeds of the Credit Extensions will be used
by the Borrowers for general corporate purposes. None of such proceeds will be
used, directly or indirectly, (a) in any manner which would violate or cause any
Lender to be in violation of Regulation U or (b) to finance the acquisition of
more than 50% of the outstanding voting “margin stock” (within the meaning of
Regulation U) of any Person, which acquisition has not been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person.

Section 5.08 Negative Pledge. Neither the Company nor any Significant Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement;

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

(g) Liens arising in the ordinary course of its business (including, without
limitation, Liens on assets securing Debt, interest on which is exempt from
federal income tax (“Exempt Debt”); Liens for taxes, assessments or government
charges; Liens arising out of the existence of judgments not constituting an
Event of Default; statutory and contractual landlords’ liens under leases; Liens
in favor of customs and revenue authorities arising as a matter of law to secure
the payment of customs duties; and Liens arising out of claims under any
Environmental Law provided such Liens are being contested in good faith) which
(i) do not secure Debt (other than Exempt Debt) or Derivatives Obligations and
(ii) do not in the aggregate materially detract from the value or materially
impair the use of the assets of the Company and its Subsidiaries, taken as a
whole;

 

53



--------------------------------------------------------------------------------

(h) Liens securing Derivatives Obligations, provided that the aggregate amount
of assets subject to such Liens may at no time exceed $300,000,000; and

(i) Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations (whether or not constituting Debt) in an aggregate
principal or face amount at any date not to exceed 25% of Consolidated Total
Assets.

Section 5.09 Sanctions. No Borrower will knowingly use the proceeds of any Loans
to fund any activities or business (a) of or with any individual or entity that
is, or is owned 50% or more by individuals or entities that are, the target of
any Sanctions or (b) in, or with the government of, any Sanctioned Country, in
the case (a) and/or (b), in any manner that would result in the violation of
Sanctions by any party to this Agreement. The Company shall maintain and
implement written policies and procedures reasonably designed to promote
compliance with all applicable Sanctions.

ARTICLE 6.

DEFAULTS

Section 6.01 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) any Borrower shall fail to pay, (i) within two Business Days after the due
date thereof, any principal of any Loan or any Reimbursement Obligation, or
(ii) within five Business Days after the due date thereof, any interest, any
fees or any other amount payable hereunder;

(b) any Borrower shall fail to observe or perform any covenant contained in
Section 5.06;

(c) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to such Borrower by the
Agent at the request of any Lender;

(d) any representation, warranty, certification or statement made by any
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or, following the stated maturity of any Material
Debt, any Borrower shall fail to pay such Material Debt within two Business Days
after the expiration of the period of grace or cure, if any, provided in the
instrument or agreement under which such Material Debt was created;

 

54



--------------------------------------------------------------------------------

(f) the Company or any Significant Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(h) any member of the ERISA Group sponsoring a Material Plan shall fail to pay
when due an amount or amounts aggregating in excess of $200,000,000 which it
shall have become liable to pay under Title IV of ERISA with respect to such
Material Plan; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $200,000,000;

(i) final judgments or orders for the payment of money in an aggregate amount
exceeding $200,000,000 shall be entered against the Company or any Significant
Subsidiary by a court or courts having jurisdiction in the premises and such
judgments or orders shall not have been appealed in good faith (and execution of
such judgments stayed during such appeal) or otherwise paid, bonded or otherwise
stayed or discharged by the Company or such Significant Subsidiary within the
time period permitted by applicable law for the filing of an appeal for such
judgment or the taking of such other action; or

(j) (i) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) (excluding, for this
purpose, the Company and its Subsidiaries and any employee benefit plan of the
Company or its Subsidiaries), shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 50% or more of the then outstanding shares of common stock of
the Company; or a majority of the seats (other than vacant seats) on the board
of directors of Company shall at any time be occupied by persons who were
neither nominated by the management of Company nor appointed by directors so
nominated or (ii) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares) of the ordinary voting and
economic power of any Subsidiary Borrower.

 

55



--------------------------------------------------------------------------------

Section 6.02 Notice of Default. The Agent shall give notice to the Company under
Section 6.01(c) promptly upon being requested to do so by any Lender and shall
thereupon notify all the Lenders thereof.

Section 6.03 Acceleration; Facility LC Collateral Account. (a) If any Event of
Default described in Section 6.01(f) or 6.01(g) occurs with respect to the
Company or any Subsidiary Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent, any LC
Issuer or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference between (x) the
amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs and is continuing, the Agent shall (i) if requested by
Lenders having more than 50% of the Aggregate Commitment, by notice to the
Company terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs,
or (ii) if requested by Lenders holding more than 50% of the Aggregate
Outstanding Credit Exposure, (A) declare the Obligations to be due and payable,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrowers
hereby expressly waive, and (B) upon notice to the Company and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Company to pay all or any portion of the
Collateral Shortfall Amount, and the Company will, forthwith upon such demand
and without any further notice or act, pay to the Agent such amount, which funds
shall be deposited in the Facility LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand (and Agent shall make such demand upon request
of any LC Issuer) on the Company to pay all or any portion of the Collateral
Shortfall Amount, and the Company will, forthwith upon such demand and without
any further notice or act, pay to the Agent such amount, which funds shall be
deposited in the Facility LC Collateral Account.

(c) The Agent may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of any
accrued and unpaid Obligations.

(d) At any time while any Event of Default is continuing, neither any Borrower
nor any Person claiming on behalf of or through such Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After any accrued and unpaid Obligations have been paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to such Borrower or paid to
whomever may be legally entitled thereto at such time.

 

56



--------------------------------------------------------------------------------

ARTICLE 7.

THE AGENT

Section 7.01 Appointment and Authorization. Each Lender irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Notes as are delegated to the Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.

Section 7.02 Agent and Affiliates. JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and JPMCB and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Company or any Subsidiary or affiliate of the Company
as if it were not the Agent.

Section 7.03 Action by Agent. The obligations of the Agent hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

Section 7.04 Consultation with Experts; Reliance. The Agent may consult with
legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts. The Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been signed or sent by the
proper Person.

Section 7.05 Liability of Agent . Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
(x) deemed to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the Company or a Lender or (y) liable for any
action taken or not taken by it in connection herewith (a) with the consent or
at the request of the Required Lenders (or, when expressly required hereby, all
or a different proportion of the Lenders) or (b) in the absence of its own gross
negligence or willful misconduct. Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrowers; (iii) the satisfaction of any
condition specified in Article 3, except receipt of items required to be
delivered to the Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, the Notes or any other instrument or writing furnished in
connection herewith. The Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this

 

57



--------------------------------------------------------------------------------

Agreement with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Except as expressly set forth herein, the Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Agent or any of
its Affiliates in any capacity.

Section 7.06 Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify the Agent, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Company)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitees’
gross negligence or willful misconduct) that such indemnitees may suffer or
incur in connection with this Agreement or any action taken or omitted by such
indemnitees hereunder.

Section 7.07 Sub-Agents and Affiliates. The Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
in this Article 7 shall apply to any such sub-agent and to the Related Parties
of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent shall be permitted from
time to time to designate one of its Affiliates to perform the duties to be
performed by the Agent hereunder solely with respect to Loans and Borrowings
denominated in Agreed Currencies other than Dollars. The provisions of this
Article 7 shall apply to any such Affiliate mutatis mutandis.

Section 7.08 Credit Decision. Each Lender and each LC Issuer acknowledges that
it has, independently and without reliance upon the Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each LC Issuer also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

Section 7.09 Successor Agent. The Agent may resign at any time by giving notice
thereof to the Lenders, the LC Issuers and the Company. Upon any such
resignation, the Required Lenders shall have the right, upon the approval of
Company (which approval shall not be unreasonably withheld or delayed) to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent gives notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000. Upon the acceptance of its appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall be

discharged from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

 

58



--------------------------------------------------------------------------------

Section 7.10 Agent’s Fees. The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.

Section 7.11 Arranger; Bookrunner; Syndication Agent; Documentation Agent;
Senior Managing Agent. None of the Lenders, if any, identified on the facing
page of this Agreement as a “joint lead arranger”, “joint bookrunner”,
“syndication agent”, “documentation agent” or “senior managing agent” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders, if any, so identified as a “joint lead
arranger”, “joint bookrunner”, “syndication agent”, “documentation agent” or
“senior managing agent” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

ARTICLE 8.

CHANGE IN CIRCUMSTANCES

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair; Alternate
Rate of Interest.

8.01.1 If on or prior to the first day of any Interest Period for any
Eurocurrency Loan in any Agreed Currency:

(a) the Agent is advised by Lenders having 50% or more of the aggregate amount
of the Commitments that deposits in such Agreed Currency (in the applicable
amounts) are not being offered to such Lenders in the relevant market for such
Interest Period, or

(b) Lenders having 50% or more of the aggregate amount of the Commitments advise
the Agent that the Eurocurrency Rate for such Agreed Currency, as determined by
the Agent will not adequately and fairly reflect the cost to such Lenders of
funding their Eurocurrency Loans in such Agreed Currency for such Interest
Period,

the Agent shall forthwith give notice thereof to the Company and the Lenders,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Eurocurrency Loans in any Foreign Currency or to continue or convert
outstanding Loans as or into Eurocurrency Loans in such Foreign Currency shall
be suspended and (ii) each outstanding Eurocurrency Loan in such Agreed Currency
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the Agent at
least two Business Days before the date of any Eurocurrency Advance in the
applicable Agreed Currency for which a Borrowing Notice has previously been
given that it elects not to borrow on such date (x) if such Eurocurrency Advance
in such Agreed Currency is a Ratable Advance, such Advance shall instead be made
as a Base Rate Advance and (y) if such Eurocurrency Advance in such Agreed
Currency is a Eurocurrency Bid Rate Advance, the Eurocurrency Bid Rate Loans
comprising such Advance shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the Alternate Base Rate for such day.

 

59



--------------------------------------------------------------------------------

8.01.2 If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 8.01.1(a) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 8.01.1(a) have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the Screen Rate shall no
longer be used for determining interest rates for loans, then the Agent and the
Company shall endeavor to establish an alternate rate of interest to the
Eurocurrency Reference Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.05, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 8.01.2, only to the extent the Screen Rate for the applicable
currency and such Eurocurrency Interest Period is not available or published at
such time on a current basis), (i) the obligations of the Lenders to make
Eurocurrency Loans or to continue or convert outstanding Loans as or into
Eurocurrency Loans shall be suspended and (ii) each outstanding Eurocurrency
Loan shall be converted into a Base Rate Loan on the last day of the then
current Interest Period applicable thereto.

Section 8.02 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Eurocurrency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Eurocurrency Lending Office) to make, maintain or fund its Eurocurrency Loans in
any Agreed Currency and such Lender shall so notify the Agent, the Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurocurrency Loans in such Agreed Currency, or to convert outstanding Loans
into Eurocurrency Loans in such Agreed Currency or continue outstanding Loans as
Eurocurrency Loans in such Agreed Currency shall be suspended. Before giving any
notice to the Agent pursuant to this Section, such Lender shall designate a
different Eurocurrency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise significantly

 

60



--------------------------------------------------------------------------------

disadvantageous to such Lender. If such notice is given, each Eurocurrency Loan
of such Lender in the applicable Agreed Currency then outstanding shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurocurrency Loan in such Agreed Currency if
such Lender may lawfully continue to maintain and fund such Loan as a
Eurocurrency Loan in such Agreed Currency to such day or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain and
fund such Loan as a Eurocurrency Loan in such Agreed Currency to such day.
Interest and principal on any such Base Rate Loan shall be payable on the same
dates as, and on a pro rata basis with, the interest and principal payable on
the related Eurocurrency Loans in the applicable Agreed Currency of the other
Lenders.

Section 8.03 Increased Cost. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any Reserve
Requirements imposed pursuant to Section 2.17) or any LC Issuer; or

(ii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Facility LC or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) by
an amount deemed by such Lender or such LC Issuer to be material or to increase
the cost to such Lender, such LC Issuer or such other Recipient of participating
in, issuing or maintaining any Facility LC by an amount deemed by such Lender or
such LC Issuer to be material or to reduce the amount of any sum received or
receivable by such Lender, such LC Issuer or such other Recipient hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such LC Issuer to be material, then, upon request of such Lender, LC Issuer
or other Recipient, the applicable Borrower will pay to such Lender, such LC
Issuer or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such LC Issuer or such other Recipient,
as the case may be, for such material additional costs incurred or reduction
suffered.

(b) If any Lender or any LC Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such LC Issuer’s capital or on the capital of
such Lender’s or such LC Issuer’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such LC Issuer, to a level
below that which such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such LC Issuer’s policies and the policies
of such Lender’s or such LC Issuer’s holding company with respect to capital
adequacy and liquidity) by an amount deemed by such Lender or such LC Issuer to
be material, then from time to time the applicable Borrower will pay to such
Lender or such LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such LC Issuer or such Lender’s or such LC
Issuer’s holding company for any such material reduction suffered.

 

61



--------------------------------------------------------------------------------

(c) A certificate of a Lender or such LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or such LC Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such LC Issuer, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such LC Issuer’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or a LC Issuer pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or such LC Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof .

Section 8.04 Taxes.

(a) Defined Terms. For purposes of this Section 8.04, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The applicable Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within 15 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be

 

62



--------------------------------------------------------------------------------

withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of such Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.06(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 8.04, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 8.04(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower.

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

63



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W- 8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

64



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Borrower or
the Agent as may be necessary for such Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or credit in
lieu of a refund) of any Taxes as to which it has been indemnified pursuant to
this Section 8.04 (including by the payment of additional amounts pursuant to
this Section 8.04), it shall pay to the indemnifying party an amount equal to
such refund or credit in lieu of a refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund or credit in lieu of a refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu of a refund). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund or credit in lieu of a refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld

 

65



--------------------------------------------------------------------------------

or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 8.04 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document

Section 8.05 Base Rate Loans Substituted for Affected Eurocurrency Loans. If
(a) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurocurrency Loans in any Agreed Currency has been suspended
pursuant to Section 8.01.1 or any Lender has demanded compensation under
Section 8.03 or 8.04 with respect to its Eurocurrency Loans in any Agreed
Currency, and in any such case the applicable Borrower shall, by at least five
Business Days’ prior notice to such Lender through the Agent, have elected that
the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies such Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer exist, all Loans which
would otherwise be made by such Lender as (or continued as or converted to)
Eurocurrency Loans in such Agreed Currency shall instead be Base Rate Loans in
Dollars on which interest and principal shall be payable contemporaneously with
the related Eurocurrency Loans in such Agreed Currency of the other Lenders. If
such Lender notifies the applicable Borrower that the circumstances giving rise
to such suspension or demand for compensation no longer exist, the principal
amount of each such Base Rate Loan in Dollars shall be converted into a
Eurocurrency Loan in the applicable Agreed Currency on the first day of the next
succeeding Interest Period applicable to the related Eurocurrency Loans in such
Agreed Currency of the other Lenders.

Section 8.06 Mitigation of Obligations.

(a) Designation of a Different Lending Office. If any Lender or LC Issuer
requests compensation under Section 8.03, or requires the applicable Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, LC Issuer or any
Governmental Authority for the account of any Lender or LC Issuer pursuant to
Section 8.04, then such Lender or such LC Issuer shall (at the request of such
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such LC Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 8.03 or 8.04, as the
case may be, in the future, and (ii) would not subject such Lender or such LC
Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such LC Issuer. The applicable Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

66



--------------------------------------------------------------------------------

(b) Substitution of Lenders. If any Lender (i) has demanded compensation
pursuant to Section 8.03 or 8.04, (ii) becomes a Defaulting Lender,
(iii) rejects the designation of a Subsidiary as an Eligible Subsidiary if such
designation of a Subsidiary as an Eligible Subsidiary has otherwise been
approved by the Required Lenders or (iv) in connection with any proposed
amendment, waiver or consent requiring the consent of “all the Lenders” or “all
the Lenders directly affected thereby” (or any other class or group of Lenders
other than the Required Lenders) with respect to which Required Lender consent,
the consent of a majority of the Lenders or a majority of the Lenders directly
affected thereby, or the majority of the Lenders of such other class, as
applicable, has been obtained, as applicable, is a non-consenting Lender, then
the Company shall have the right to designate an Assignee which is not an
affiliate of the Company to purchase for cash, pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit D hereto, the
Outstanding Credit Exposure and Commitment of such Lender and to assume all of
such Lender’s other rights and obligations hereunder without recourse to or
warranty by such Lender, for a purchase price equal to the principal amount of
all of such Lender’s Outstanding Credit Exposure plus the compensation then due
and payable pursuant to Section 8.03 or 8.04.

ARTICLE 9.

MISCELLANEOUS

Section 9.01 Notices; Electronic Communications. (a) All notices, requests and
other communications to any party hereunder shall be in writing (including bank
wire, facsimile transmission or similar writing) and shall be given to such
party: (i) in the case of the Company or the Agent, at its address or facsimile
number set forth on the signature pages hereof, (ii) in the case of any Borrower
other than the Company, in the care of the Company at the Company’s address or
facsimile number set forth on the signature pages hereof, (iii) in the case of
any Lender, at its address or facsimile number set forth in its Administrative
Questionnaire or (iv) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Agent and the Company. Each such notice, request or other communication shall be
effective (A) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (B) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or (C) if
given by any other means, when delivered at the address specified in this
Section; provided that notices to the Agent under Article 2 or Article 8 shall
not be effective until received.

(b) In addition to the foregoing, notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or any LC
Issuer pursuant to Article 2 (in which case such Lender shall be entitled to
receive hard copies of such notices or communications) if such Lender or such LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. The Agent or the Company
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an

 

67



--------------------------------------------------------------------------------

acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided, further, that
the Agent, the Company or any Lender party hereto may specify multiple e-mail
addresses for receipt of any notices or communications by such means, and
receipt by any one of such multiple e-mail addressees as set forth above shall
be deemed to have been received by the Agent, the Company or such Lender, as the
case may be.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto or, in the
case of any Lender, by notice to the Agent and the Company.

Section 9.02 No Waivers. No failure or delay in exercising any right, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 9.03 Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent, including reasonable fees and
disbursements of special counsel for the Agent, in connection with the
preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Agent, each LC Issuer and each Lender, including the reasonable
fees and disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

(b) The Company agrees to indemnify the Agent, each LC Issuer and each Lender,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any Commitment hereunder or any
actual or proposed use of proceeds of Credit Extensions hereunder; provided that
no Indemnitee shall have the right to be indemnified hereunder (i) for the gross
negligence or willful misconduct of such Indemnitee or any of its Controlled
Related Parties or in connection with a material breach by such Indemnitee or
any of its Controlled Related Parties of its obligations under this Agreement or
any other Loan Document, in each case, as determined by a court of competent
jurisdiction by a final and nonappealable judgment or (ii) to the extent such
losses, damages, costs and expenses arise from a dispute that does not involve
any action or omission by the Company or any of its Affiliates

 

68



--------------------------------------------------------------------------------

and is solely among Indemnitees (other than any claims against an Indemnitee in
its capacity as the Agent or a joint lead arranger). As used above, a
“Controlled Related Party” of an Indemnitee means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents, advisors or representatives of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates, in the
case of this clause (3), acting at the instructions of such Indemnitee,
Controlling Person or Controlled Affiliate. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
any Loan or Facility LC or the use of the proceeds thereof; provided that,
nothing in this clause (c) shall relieve the Company of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

Section 9.04 Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due and
payable with respect to any Credit Extension (other than payments of principal
or interest on Competitive Bid Loans at a time when no Event of Default is
continuing) held by it which is greater than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest then
due and payable with respect to any Credit Extension (other than payments of
principal or interest on Competitive Bid Loans at a time when no Event of
Default is continuing) held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Credit
Extensions (other than payments of principal or interest on Competitive Bid
Loans at a time when no Event of Default is continuing) held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest then due and payable with respect to
the Credit Extensions (other than payments of principal or interest on
Competitive Bid Loans at a time when no Event of Default is continuing) held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of any Borrower other than its
indebtedness hereunder. Each Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Credit Extension, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Borrower in the amount of such participation.

Section 9.05 Amendments and Waivers. Any provision of this Agreement or the Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and the Required Lenders (or the Agent
with the consent of the Required Lenders) (other than other than any amendment
as set forth in Section 2.24 in connection with the addition of a Subsidiary
Borrower which amendment shall be in writing and signed by the Company and the
Administrative Agent (acting in consultation with the Lenders)); provided that
no such amendment or waiver shall:

 

69



--------------------------------------------------------------------------------

(a) (x) unless signed by all the Lenders directly affected thereby, (i) increase
or decrease the Commitment of any Lender (except for a ratable decrease in the
Commitments of all the Lenders and except for an increase in the Commitments in
accordance with Section 2.01.2) or subject any Lender to any additional
obligation, (ii) reduce the principal of or, except as set forth in Section 2.10
or Section 8.01, rate of interest on any Loan or any Reimbursement Obligation or
any fees hereunder or (iii) postpone the date fixed for any payment of principal
of or interest on any Loan or Reimbursement Obligation or any fees hereunder or
for the termination of any Commitment or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or (y) unless signed by each
Lender, (i) change the percentage of the Commitments or the Aggregate
Outstanding Credit Exposure which shall be required for the Lenders or any of
them to take any action under this Section or any other provision of this
Agreement, (ii) change Section 9.04 in a manner that would alter the pro rata
sharing of payments required thereby, (iii) change any of the provisions of this
Section or (iv) release the Company from its obligations under Article 10; or

(b) unless signed by a Designated Lender or its Designating Lender, subject such
Designated Lender to any additional obligation or affect its rights hereunder
(unless the rights of all the Lenders hereunder are similarly affected).

No amendment of any provision of this Agreement affecting the rights or duties
of the Agent shall be effective without the written consent of the Agent, no
amendment of any provision relating to any LC Issuer shall be effective without
the written consent of such LC Issuer, no amendment of any provision of this
Agreement relating to any Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the applicable Swing Line Lenders and
no amendment, waiver or modification of Section 2.23 shall be effective without
the written consent of the Agent, each LC Issuer and each Swing Line Lender.

Section 9.06 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

(b) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Outstanding Credit Exposure. In the event of any such grant by a Lender
of a participating interest to a Participant, whether or not upon notice to the
Company and the Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Borrowers and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrowers hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in Section

 

70



--------------------------------------------------------------------------------

9.05(a)(x)(i), (ii), or (iii) without the consent of the Participant. Each
Borrower agrees that each Participant shall, be entitled to the benefits of
Article 8 (in the case of Section 8.04, subject to the requirements and
limitations therein, including the requirements under Section 8.04(g) (it being
understood that the documentation required under Section 8.04(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 8.06 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 8.03 or Section 8.04, with respect to any participation, than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 8.06(b) with respect to any Participant. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
each Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(c) Any Lender may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (equivalent to an initial
Commitment of not less than $10,000,000) of all, of its rights and obligations
under this Agreement and any Loan Document, and such Assignee shall assume such
rights and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit D hereto executed by such Assignee and such
transferor Lender, with (and subject to) the subscribed consent of the Company,
the Agent and each LC Issuer; provided that (i) if an Assignee is an affiliate
of such transferor Lender or was a Lender immediately prior to such assignment,
such consents may not be unreasonably withheld and (ii) the Company’s consent
shall not be required if an Event of Default pursuant to Section 6.01(a), (f) or
(g) has occurred and is continuing; and provided, further, that such assignment
may, but need not, include rights of the transferor Lender in respect of
outstanding Competitive Bid Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement with respect
to the interest assigned and shall have all the rights and obligations of a
Lender with a Commitment as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations

 

71



--------------------------------------------------------------------------------

hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Agent and the Company shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment (other than an assignment to an
affiliate of the transferor Lender), the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$3,500. The Assignee shall deliver to the Company and the Agent the forms
required by Section 8.04(g). The Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and each
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding anything herein to the contrary, no
Assignee, with respect to which the Company shall not have provided consent to
the applicable assignment, shall be entitled to receive any greater payment
under Section 8.03 or 8.04, with respect to any Commitments or Loans, than its
assigning Lender would have been entitled to receive.

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note, if any, to a Federal Reserve Bank or any central
bank having jurisdiction over such Lender. No such assignment shall release the
transferor Lender from its obligations hereunder.

Section 9.07 Designated Lenders. (a) Subject to the provisions of this
Section 9.07(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Ratable Loans and/or Competitive Bid
Loans to be made by such Lender pursuant to this Agreement; provided that such
designation shall not be effective unless the Company and the Agent consent
thereto, which consent shall not be unreasonably withheld. When a Lender and its
Eligible Designee shall have signed an agreement substantially in the form of
Exhibit E hereto (a “Designation Agreement”) and the Company and the Agent shall
have signed their respective consents thereto, such Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit such Designated Lender to
provide all or a portion of the Ratable Loans and/or Competitive Bid Loans to be
made by such Designating Lender pursuant to Section 2.01 or 2.03, and the making
of such Ratable Loans and/or Competitive Bid Loans or portions thereof shall
satisfy the obligation of the Designating Lender to the same extent, and as if,
such Ratable Loans and/or Competitive Bid Loans or portion thereof were made by
the Designating Lender. As to any Ratable Loans and/or Competitive Bid Loans or
portion thereof made by it, each Designated Lender shall have all the rights
that a Lender making such Ratable Loans and/or Competitive Bid Loans or portion
thereof would have had under this Agreement and otherwise; provided that its
voting rights under this Agreement shall be exercised solely by its Designating
Lender and its Designating Lender shall remain solely responsible to the other
parties hereto for the performance of its obligations under this Agreement,
including its obligations in respect of the Ratable Loans and/or Competitive Bid
Loans or portion thereof made by it. No additional Note shall be required to
evidence Ratable

 

72



--------------------------------------------------------------------------------

Loans and/or Competitive Bid Loans or portions thereof made by a Designated
Lender; and the Designating Lender shall be deemed to hold its Note, if any, as
agent for its Designated Lender to the extent of the Ratable Loans and/or
Competitive Bid Loans or portion thereof funded by such Designated Lender. Each
Designating Lender shall act as administrative agent for its Designated Lender
and give and receive notices and other communications on its behalf. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Company nor the Agent shall be responsible for any Designating
Lender’s application of such payments. In addition, any Designated Lender may
(i) with notice to, but without the prior written consent of the Company or the
Agent, assign all or portions of its interest in any Ratable Loans and/or
Competitive Bid Loans to its Designating Lender or to any financial institutions
consented to by the Company and the Agent providing liquidity and/or credit
facilities to or for the account of such Designated Lender to support the
funding of Ratable Loans and/or Competitive Bid Loans or portions thereof made
by such Designated Lender and (ii) disclose on a confidential basis any
non-public information relating to its Ratable Loans and/or Competitive Bid
Loans or portions thereof to any rating agency, commercial paper dealer or
provider of any guarantee, surety, credit or liquidity enhancement to such
Designated Lender to the extent permitted by Section 9.09.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full. The Designating Lender for each Designated Lender agrees
to indemnify, save, and hold harmless each other party hereto for any loss,
cost, damage and expense arising out of its inability to institute any such
proceeding against such Designated Lender. This Section 9.07(b) shall survive
the termination of this Agreement.

Section 9.08 Collateral. Each of the Lenders represents to the Agent and each of
the other Lenders that it in good faith is not relying upon any “margin stock”
(as defined in Regulation U) as collateral in the extension or maintenance of
the credit provided for in this Agreement.

Section 9.09 Confidentiality. The Agent, the LC Issuers and the Lenders each
agree to hold any confidential information (other than, for the avoidance of
doubt, information pertaining to this Agreement routinely provided by arrangers
to data service providers, including league table providers, that serve the
lending industry) which it may receive from the Company in connection with this
Agreement (“Information”) in confidence, except for disclosure (a) to its
affiliates and to its and its affiliates’ partners, directors, officers,
employees and agents and to the Agent and any other Lender and their respective
affiliates, (b) to legal counsel, accountants, and other advisors to such Lender
or to a Participant or Assignee to which disclosure would be permitted under
clause (f)(ii) below (it being understood that, to the extent such Persons do
not have fiduciary duties of confidentiality to the Agent, the LC Issuer or the
Lender making such disclosure, such Persons will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (c) to regulatory officials, (d) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (e) in
connection with any legal proceeding relating hereto or to the exercise of
remedies or the enforcement or rights hereunder, (f)(i) to its actual or
prospective contractual counterparties in swap agreements relating

 

73



--------------------------------------------------------------------------------

to any Borrower and its obligations or to legal counsel, accountants and other
advisors to such counterparties or (ii) to prospective Participants and
Assignees, in each case that agree in writing to be bound by this Section 9.09
or similar confidentiality provisions, (g) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder and (h) to any credit insurance provider relating to any Borrower and
its Obligations. Each Borrower agrees that from and after the Effective Date the
terms of this Section 9.09 shall set forth the entire agreement between such
Borrower and each Lender (including the Agent) and each LC Issuer with respect
to any confidential information previously or hereafter received by such Lender
or such LC Issuer in connection with this Agreement, and this Section 9.09 shall
supersede any and all prior confidentiality agreements entered into by such
Lender or such LC Issuer with respect to such confidential information.

EACH LENDER ACKNOWLEDGES THAT “INFORMATION” (AS DEFINED IN THIS SECTION 9.09)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY, ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-
PUBLIC INFORMATION ABOUT THE COMPANY, ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.10 USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318 (the “Patriot Act”):

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When any Borrower opens an account, the Agent, the LC Issuers and
the Lenders will ask for such Borrower’s name, tax identification number,
business address, and other information that will allow the Agent, the LC
Issuers and the Lenders to identify such Borrower. The Agent, the LC Issuers and
the Lenders may also ask to see such Borrower’s legal organizational documents
or other identifying documents.

 

74



--------------------------------------------------------------------------------

Section 9.11 Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND EACH
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION,
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN),
AND ANY APPELLATE COURT FROM ANY THEREOF, FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 9.12 Waiver of Jury Trial. EACH BORROWER, THE AGENT, EACH LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

Section 9.13 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.14 No Fiduciary Duty. Each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations with respect to the Loan Documents and transactions contemplated
thereby except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to such Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, such Borrower or any other person.
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising such Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto.

 

75



--------------------------------------------------------------------------------

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

Section 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

76



--------------------------------------------------------------------------------

Section 9.16 Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Each Subsidiary Borrower irrevocably designates and appoints the
Company, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in Section 9.11 in the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof. The Company hereby represents, warrants and confirms
that the Company has agreed to accept such appointment. Said designation and
appointment shall be irrevocable by each such Subsidiary Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Subsidiary Borrower shall have been terminated as a Borrower
hereunder pursuant to Section 2.24. Each Subsidiary Borrower hereby consents to
process being served in any suit, action or proceeding of the nature referred to
in Section 9.11 in the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, by service of
process upon the Company as provided in this Section 9.16; provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Subsidiary Borrower shall have given
written notice to the Agent (with a copy thereof to the Company). Each
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Subsidiary Borrower in any such suit, action or proceeding and shall, to
the fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Subsidiary Borrower. To the extent
any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

ARTICLE 10.

COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Subsidiary Borrowers
(collectively, the “Guaranteed Obligations”). The Company further agrees that
the due and punctual payment of such Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Guaranteed Obligation.

 

77



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company under this Article 10 shall not be affected by
(a) the failure of the Agent, any LC Issuer or any Lender to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Guaranteed Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, any other Loan Document or any other agreement
(other than to the extent provided for in any express, written release,
amendment, modification or waiver with respect to any of this Article 10 made in
accordance with Section 9.05); (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Guaranteed Obligations; (e) the
failure of the Agent (or any applicable Lender) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Subsidiary or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations; or (h) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Agent, any LC Issuer or any
Lender to any balance of any deposit account or credit on the books of the
Agent, any LC Issuer or any Lender in favor of any Subsidiary or any other
Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise.

 

78



--------------------------------------------------------------------------------

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the Agent, any
LC Issuer or any Lender upon the insolvency, bankruptcy or reorganization of any
Subsidiary or otherwise (including pursuant to any settlement entered into by a
holder of Guaranteed Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Agent, any LC Issuer or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Subsidiary to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the Agent, any LC
Issuer or any Lender, forthwith pay, or cause to be paid, to the Agent, such LC
Issuer or such Lender in cash an amount equal to the unpaid principal amount of
the Guaranteed Obligations then due, together with accrued and unpaid interest
thereon. The Company further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other similar event, payment of
such Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Agent, any LC Issuer or any
Lender, disadvantageous to the Agent, such LC Issuer or such Lender in any
material respect, then, at the election of the Agent or such Lender, the Company
shall make payment of such Guaranteed Obligation in Dollars (based upon the
Dollar Amount of such Guaranteed Obligation on the date of payment) and/or in
New York or such other Eurocurrency Payment Office as is designated by the Agent
or such Lender and, as a separate and independent obligation, shall indemnify
the Agent, such LC Issuer and such Lender, as applicable, against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Guaranteed Obligations.

[signature pages follow]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EMERSON ELECTRIC CO.

By:  

/s/ Frank J. Dellaquila

Name:   Frank J. Dellaquila Title:   Senior Executive Vice President &   Chief
Financial Officer

By:  

/s/ James H. Thomasson

Name:   James H. Thomasson Title:   Vice President and Treasurer

Address:   8000 W. Florissant Avenue Telephone:   St. Louis, MO 63136 Facsimile:
  (314) 553-2463

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent and as a Lender

By:  

/s/ Gene Riego de Dios

Name:   Gene Riego de Dios Title:   Executive Director

Address:   383 Madison Avenue, 24th Floor   New York, NY 10179 Telephone:   212
270 2348 Facsimile:   917 464 6810

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Matthew N. Walt

Name:   Matthew N. Walt Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:  

/s/ Todd Grossnickle

Name:   Todd Grossnickle Title:   Director

By:  

/s/ Eric Slear

Name:   Eric Slear Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Andrew M. Horn

Name:   Andrew M. Horn Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Emma Clifford

Name:   Emma Clifford Title:   Director & Portfolio Manager

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Philippe Pepin

Name:   Philippe Pepin Title:   Authorized Signatory

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender By:  

/s/ Daniel Mattern

Name:   Daniel Mattern Title:   Associate Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tyrone Parker

Name:   Tyrone Parker Title:   Vice President

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:  

/s/ Jacqueline Tan

Name:   Jacqueline Tan Title:   Senior Vice President

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED, as a Lender

By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, CHICAGO BRANCH, as a

Lender

By:  

/s/ Kefei Xu

Name:   Kefei Xu Title:   SVP & Branch Manager

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

NORDEA BANK AB (PUBL), NEW YORK

BRANCH, as a Lender

By:  

/s/ Rolf Risan

Name:   Rolf Risan Title:   Senior Vice President

NORDEA BANK AB (PUBL), NEW YORK

BRANCH, as a Lender

By:  

/s/ Anna Salmi

Name:   Anna Salmi Title:   Assistant Vice President

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ John Lascody

Name:   John Lascody Title:   Vice President

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Craig Pearson

Name:   Craig Pearson Title:   Associate Director

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, SHANGHAI MUNICIPAL

BRANCH, NO. 2 BUSINESS DEPARTMENT, as a

Lender

By:  

/s/ CAO Wei

Name:   CAO Wei Title:   Deputy General Manager

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

ICICI BANK LIMITED, NEW YORK BRANCH, as

a Lender

By:  

/s/ Akashdeep Sarpal

Name:   Akashdeep Sarpal Title:   Country Head – USA   ICICI Bank Limited

Emerson Electric Co.

Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Level

   Index Debt Rating    Base Rate Spread      Eurocurrency Spread      Facility
Fee Rate  

I

   AA-/Aa3 or better      0 bps        58.0 bps        4.5 bps  

II

   A+/A1      0 bps        70.0 bps        5.0 bps  

III

   A/A2      0 bps        80.5 bps        7.0 bps  

IV

   A-/A3      0 bps        91.0 bps        9.0 bps  

V

   BBB+/Baa1 or below      1.5 bps        101.5 bps        11.0 bps  



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 350,000,000  

Citibank, N.A.

   $ 350,000,000  

Bank of America, N.A.

   $ 250,000,000  

Barclays Bank PLC

   $ 250,000,000  

BNP Paribas

   $ 250,000,000  

Deutsche Bank AG New York Branch

   $ 250,000,000  

HSBC Bank USA, National Association

   $ 250,000,000  

Wells Fargo Bank, National Association

   $ 250,000,000  

Royal Bank of Canada

   $ 150,000,000  

Standard Chartered Bank

   $ 150,000,000  

U.S. Bank National Association

   $ 150,000,000  

DBS Bank Ltd.

   $ 125,000,000  

Australia and New Zealand Banking Group Limited

   $ 100,000,000  

Bank of China, Chicago Branch

   $ 100,000,000  

Goldman Sachs Bank USA

   $ 100,000,000  

Nordea Bank AB (publ), New York Branch

   $ 100,000,000  

The Northern Trust Company

   $ 100,000,000  

UBS AG, Stamford Branch

   $ 100,000,000  

Industrial and Commercial Bank of China, Shanghai Municipal Branch, No. 2
Business Department

   $ 75,000,000  

ICICI Bank Limited, New York Branch

   $ 50,000,000     

 

 

 

TOTAL

   $ 3,500,000,000  



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EUROCURRENCY PAYMENT OFFICES

 

Currency

  

Eurocurrency Payment Office

Dollars

  

JPMorgan Chase Bank, N.A., New York,

New York

Euros

  

JPMorgan Chase Bank, N.A., New York,

New York

British Pounds Sterling

  

JPMorgan Chase Bank, N.A., New York,

New York

Japanese Yen

  

JPMorgan Chase Bank, N.A., New York,

New York



--------------------------------------------------------------------------------

EXHIBIT A-1—Ratable Note

RATABLE NOTE

New York, New York

                    , 20    

For value received, [Emerson Electric Co., a Missouri corporation][Name and
Jurisdiction of Subsidiary Borrower] (the “Borrower”), promises to pay to
                                (the “Lender”), for the account of its
Applicable Lending Office, the unpaid principal amount of each Ratable Loan made
by the Lender to the Borrower pursuant to the Credit Agreement referred to below
on the maturity date provided for in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of each such Ratable Loan on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in immediately available funds
at the place specified pursuant to Article 2 of the Credit Agreement.

All Ratable Loans made by the Lender, the respective types, currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Ratable Loan then outstanding may be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.

This note is one of the Ratable Notes referred to in the Credit Agreement dated
as of May 23, 2018 among Emerson Electric Co., the Subsidiary Borrowers party
thereto from to time to time, the Lenders and LC Issuers parties thereto, and
JPMorgan Chase Bank, N.A., as Agent (as the same may be amended from time to
time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein with the same meanings. Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

[EMERSON ELECTRIC CO.][NAME OF SUBSIDIARY BORROWER] By:  

                     

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

RATABLE LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Loan

  

Type of Loan

  

Amount of
Principal
Repaid

  

Maturity
Date

  

Notation
Made by

                                                                                
        



--------------------------------------------------------------------------------

EXHIBIT A-2—Swing Line Note

SWING LINE NOTE

New York, New York

                    , 20    

For value received, [Emerson Electric Co., a Missouri corporation][Name and
Jurisdiction of Subsidiary Borrower] (the “Borrower”), promises to pay
to                                     (the “Lender”), for the account of its
Applicable Lending Office, the unpaid principal amount of each Swing Line Loan
made by the Lender to the Borrower pursuant to the Credit Agreement referred to
below on the maturity date provided for in the Credit Agreement. The Borrower
promises to pay interest on the unpaid principal amount of each such Swing Line
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in immediately
available funds at the place specified pursuant to Article 2 of the Credit
Agreement.

All Swing Line Loans made by the Lender, the respective currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Swing Line Loan then outstanding may be endorsed by
the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Swing Line Notes referred to in the Credit Agreement
dated as of May 23, 2018 among Emerson Electric Co., the Subsidiary Borrowers
party thereto from to time to time, the Lenders and LC Issuers parties thereto,
and JPMorgan Chase Bank, N.A., as Agent (as the same may be amended from time to
time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein with the same meanings. Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

[EMERSON ELECTRIC CO.][NAME OF SUBSIDIARY BORROWER] By:  

                     

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Loan

  

Type of Loan

  

Amount of
Principal
Repaid

  

Maturity
Date

  

Notation
Made by

                                                                                
        



--------------------------------------------------------------------------------

EXHIBIT A-3—Competitive Bid Note

COMPETITIVE BID NOTE

New York, New York

                    , 20    

For value received, [Emerson Electric Co., a Missouri corporation][Name and
Jurisdiction of Subsidiary Borrower] (the “Borrower”), promises to pay to
                                (the “Lender”), for the account of its
Applicable Lending Office, the unpaid principal amount of each Competitive Bid
Loan made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the maturity date provided for in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Competitive Bid Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
immediately available funds at the place specified pursuant to Article 2 of the
Credit Agreement.

All Competitive Bid Loans made by the Lender, the respective types, currencies
and maturities thereof and all repayments of the principal thereof shall be
recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Competitive Bid Loan then outstanding may
be endorsed by the Lender on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Competitive Bid Notes referred to in the Credit
Agreement dated as of May 23, 2018 among Emerson Electric Co., the Subsidiary
Borrowers party thereto from to time to time, the Lenders and LC Issuers parties
thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

[EMERSON ELECTRIC CO.][NAME OF SUBSIDIARY BORROWER] By:  

                     

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Loan

  

Type of Loan

  

Amount of

Principal

Repaid

  

Maturity

Date

  

Notation

Made by

                                                                          



--------------------------------------------------------------------------------

EXHIBIT B—Opinion of Special Missouri Counsel for the Company

[The opinion of Special Missouri Counsel for the Company has been omitted. The
registrant hereby agrees to furnish supplementally a copy of such opinion upon
request.]



--------------------------------------------------------------------------------

EXHIBIT C—Opinion of Special New York Counsel for the Company

[The opinion of Special New York Counsel for the Company has been omitted. The
registrant hereby agrees to furnish supplementally a copy of such opinion upon
request.]



--------------------------------------------------------------------------------

EXHIBIT D - Assignment and Assumption Agreement

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Any such sale and assignment may, but
need not, include rights of the Assignor in respect of outstanding Competitive
Bid Loans. Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:    Emerson Electric Co. and certain Subsidiary Borrowers 4.    Agent:
   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $3,500,000,000 Credit Agreement dated as of
May 23, 2018 among Emerson Electric Co., the Subsidiary Borrowers from time to
time party thereto, the financial institutions parties thereto, JPMorgan Chase
Bank, N.A., as Agent, and the other agents parties thereto 6.   
Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans2  

$

   $      %  

$

   $      %  

$

   $      %  

Effective Date:                                    , 20         [TO BE INSERTED
BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company and its related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

             

Title:   ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Title:   [Consented to:]4 [NAME OF RELEVANT PARTY] By:  

 

Title:  

 

3 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (vi) attached to the Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E - Designation Agreement

(Section 9.07)

DESIGNATION AGREEMENT

dated as of _________________, ____

Reference is made to the Credit Agreement dated as of May 23, 2018 (as amended
from time to time, the “Credit Agreement”) among Emerson Electric Co., a
Missouri corporation (the “Company”), the Subsidiary Borrowers party thereto
from to time to time, the Lenders and LC Issuers party thereto and JPMorgan
Chase Bank, N.A., as Agent (the “Agent”). Terms defined in the Credit Agreement
are used herein with the same meaning.

_________________ (the “Designator”) and _________________ (the “Designee”)
agree as follows:

(a) The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

(b) The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by such Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

(c) The Designee confirms that it is an Eligible Designee; appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder; and
acknowledges that the Designator retains the sole right and responsibility to
vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement, and
agrees that the Designee shall be bound by all such votes, approvals, amendments
and waivers and all other agreements of the Designator pursuant to or in
connection with the Credit Agreement, all subject to Section 9.05(b) of the
Credit Agreement.

(d) The Designee confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 4.04 or delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement; agrees that it
will, independently and without reliance upon the Agent, the Designator, any LC
Issuer or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action it may be permitted to take under the Credit
Agreement. The Designee acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as provided in
Sections 9.07(a) and 9.09 thereof).



--------------------------------------------------------------------------------

(e) Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Company, it will be delivered to the
Agent for its consent. This Designation Agreement shall become effective when
the Agent consents hereto or on any later date specified on the signature page
hereof.

(f) Upon the effectiveness hereof, (i) the Designee shall have the right to make
Ratable Loans and/or Competitive Bid Loans or portions thereof as a Lender
pursuant to Section 2.02 or 2.05 of the Credit Agreement and the rights of a
Lender related thereto and (ii) the making of any such Loans or portions thereof
by the Designee shall satisfy the obligations of the Designator under the Credit
Agreement to the same extent, and as if, such Loans or portions thereof were
made by the Designator.

(g) This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date*:__________, ____

 

[NAME OF DESIGNATOR] By:  

 

Name:  

 

Title:  

 

 

*  This date should be no earlier than the date of the Agent’s consent hereto.



--------------------------------------------------------------------------------

[NAME OF DESIGNATEE] By:  

 

Name:  

 

Title:  

 

The undersigned consent to the foregoing designation.

 

EMERSON ELECTRIC CO. By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F - Competitive Bid Quote Request

(Section 2.05.2)

__________, ____

 

To: JPMorgan Chase Bank, N.A.,

as agent (the “Agent”)

 

From: [Emerson Electric Co.][Name of Subsidiary Borrower] (the “Borrower”)

 

Re: Credit Agreement dated as of May 23, 2018 (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Agreement”)
among the Emerson Electric Co., the Subsidiary Borrowers party thereto from to
time to time, the Lenders and LC Issuers from time to time party thereto and
JPMorgan Chase Bank, N.A., as Agent

1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.

2. We hereby give notice pursuant to Section 2.05.2 of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Advance(s):

Borrowing Date: _____________, ____

 

Principal Amount1    Interest Period2  

$_____________

     ______________  

3. Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an
Absolute Rate].

 

[EMERSON ELECTRIC CO.][NAME OF SUBSIDIARY BORROWER] By:   Title:  

 

1  Amount must be at least $10,000,000 and an integral multiple of $1,000,000.

2  One, two, three or six months (Eurocurrency Auction) or at least 7 and up to
180 days (Absolute Rate Auction), subject to the provisions of the definitions
of Eurocurrency Interest Period and Absolute Rate Interest Period.



--------------------------------------------------------------------------------

EXHIBIT G - Invitation for Competitive Bid Quotes

(Section 2.05.3)

_____________, ____

 

To: Each of the Lenders party to the Agreement

        referred to below

 

Re: Invitation for Competitive Bid Quotes to

[Emerson Electric Co.][Name of Subsidiary Borrower] (the “Borrower”)

Pursuant to Section 2.05.3 of the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Agreement”) among Emerson Electric Co., the Subsidiary Borrowers
party thereto from to time to time, the Lenders and LC Issuers from time to time
party thereto and JPMorgan Chase Bank, N.A., as Agent, we are pleased on behalf
of the Borrower to invite you to submit Competitive Bid Quotes to the Borrower
for the following proposed Competitive Bid Advance(s):

Borrowing Date: _____________, ____

 

Principal Amount1    Interest Period2  

$_____________

     ______________  

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.05.4 of the
Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than 9:00 a.m. (Chicago time) on
__________, ____,

 

JPMORGAN CHASE BANK, N.A., As Agent By:   Title:  

 

1  Amount must be at least $10,000,000 and an integral multiple of $1,000,000.

2  One, two, three or six months (Eurocurrency Auction) or at least 7 and up to
180 days (Absolute Rate Auction), subject to the provisions of the definitions
of Eurocurrency Interest Period and Absolute Rate Interest Period.



--------------------------------------------------------------------------------

EXHIBIT H - Competitive Bid Quote

(Section 2.05.4)

_____________, ____

 

To: JPMorgan Chase Bank, N.A.,

        as Agent

 

Re: Competitive Bid Quote to [Emerson Electric Co.][Name of Subsidiary Borrower]
(the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    ,        , we hereby make the following Competitive Bid
Quote pursuant to Section 2.05.4 of the Agreement hereinafter referred to on the
following terms:

 

1. Quoting Lender: _____________

 

2. Person to contact at Quoting Lender: _____________

 

3. Borrowing Date:_____________1

 

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal

Amount2

   Interest
Period3      [Competitive
Bid Margin4]      [Absolute
Rate 5]      Maximum
Amount 6  

$

            $     

 

 

    

 

 

    

 

 

    

 

 

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of May 23, 2018 (as amended, supplemented or otherwise modified from
time to time through the date hereof, the “Agreement”) among Emerson Electric
Co., the Subsidiary Borrowers party thereto from to time to time, the Lenders
and LC Issuers from time to time party thereto and JPMorgan Chase Bank, N.A., as
Agent, irrevocably obligates us to make the Competitive Bid Loan(s) for which
any offer(s) are accepted, in whole or in part. Capitalized terms used herein
and not otherwise defined herein shall have their meanings as defined in the
Agreement.

 

1  As set forth in the related Invitation for Competitive Bid Quotes.

2  Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000.

3  One, two, three or six months or at least 7 and up to 180 days, as specified
in the related Invitation For Competitive Bid Quotes.

4  Competitive Bid Margin over or under the Eurocurrency Reference Rate
determined for the applicable Interest Period. Specify percentage (rounded to
the nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”.

5  Specify rate of interest per annum (rounded to the nearest 1/10,000 of 1%).

6  Specify maximum amount, if any, which the Borrower may accept (see
Section 2.05.4(b)(ii)).



--------------------------------------------------------------------------------

Very truly yours, [NAME OF LENDER] By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I-1 – Tax Form

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), each lender from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Agent and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                          Name:       Title: DATE:
                     , 20    



--------------------------------------------------------------------------------

EXHIBIT I-2 – Tax Form

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), each lender from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                          Name:       Title: DATE:
                     , 20    



--------------------------------------------------------------------------------

EXHIBIT I-3 – Tax Form

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), each lender from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                                          Name:       Title: DATE:
                     , 20    



--------------------------------------------------------------------------------

EXHIBIT I-4 – Tax Form

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), each lender from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                          Name:       Title: DATE:
                     , 20    



--------------------------------------------------------------------------------

EXHIBIT J-1 – Borrowing Subsidiary Agreement

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Emerson
Electric Co., a Missouri corporation (the “Company”), [Name of Subsidiary
Borrower], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as administrative agent (the “Agent”).

Reference is hereby made to the Credit Agreement dated as of May 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Company”), the Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), each lender from time to time party thereto and JPMorgan Chase
Bank, National Association, as Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article 2 of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                            ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement (except the
representations and warranties set forth in Sections 4.04(b), 4.05, 4.06 and
4.08 of the Credit Agreement) are true and correct on and as of the date hereof,
other than representations given as of a particular date, in which case they
shall be true and correct as of that date. [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary. Upon execution of this Agreement by
each of the Company, the New Borrowing Subsidiary and the Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

EMERSON ELECTRIC CO. By:                                          
                                       Name:        Title: [NAME OF NEW
BORROWING SUBSIDIARY] By:                                          
                                       Name:        Title: JPMORGAN CHASE BANK,
N.A., as Agent By:                                          
                                Name: Title:



--------------------------------------------------------------------------------

EXHIBIT J-2 – Borrowing Subsidiary Termination

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Agent

for the Lenders referred to below

[                        ]

[                        ]

Attention: [                        ]

[Date]

Ladies and Gentlemen:

The undersigned, among Emerson Electric Co., a Missouri corporation (the
“Company”), refers to the Credit Agreement dated as of [                    ],
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Subsidiary Borrowers from time to
time party thereto and JPMorgan Chase Bank, N.A., as Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Company hereby terminates the status of [                                ]
(the “Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Agent or any Lender,
any other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.]

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, EMERSON ELECTRIC CO. By:
                                                                      Name:
Title: